



 
 
 
 
 



AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
April 23, 2013
among
MOLEX INCORPORATED,
The Subsidiary Borrowers Party Hereto,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
STANDARD CHARTERED BANK,
as Syndication Agent,
and
THE NORTHERN TRUST COMPANY,
as Documentation Agent
 
 
 
 
 

J.P. MORGAN SECURITIES LLC,
as Co-Lead Arranger and Sole Bookrunner
and
STANDARD CHARTERED BANK,
as Co-Lead Arranger
 
 
 
 
 





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I
Definitions
1
 
SECTION 1.01.
 
Defined Terms
1
 
SECTION 1.02.
 
Classification of Loans and Borrowings
22
 
SECTION 1.03.
 
Terms Generally
22
 
SECTION 1.04.
 
Accounting Terms; GAAP
22
 
SECTION 1.05.
 
Foreign Currency Calculations
23
 
 
 
 
 
ARTICLE II
The Credits
23
 
SECTION 2.01.
 
Commitments
23
 
SECTION 2.02.
 
Loans and Borrowings
23
 
SECTION 2.03.
 
Requests for Revolving Borrowings
24
 
SECTION 2.04.
 
Effect of Incomplete Borrowing Notice
25
 
SECTION 2.05.
 
Swingline Loans
25
 
SECTION 2.06.
 
Letters of Credit
26
 
SECTION 2.07.
 
Funding of Borrowings
31
 
SECTION 2.08.
 
Interest Elections
31
 
SECTION 2.09.
 
Termination, Reduction and Increase of Commitments
33
 
SECTION 2.10.
 
Repayment of Loans; Evidence of Debt
34
 
SECTION 2.11.
 
Prepayment of Loans
35
 
SECTION 2.12.
 
Fees
36
 
SECTION 2.13.
 
Interest
37
 
SECTION 2.14.
 
Alternate Rate of Interest
37
 
SECTION 2.15.
 
Increased Costs
38
 
SECTION 2.16.
 
Break Funding Payments
39
 
SECTION 2.17.
 
Taxes
40
 
SECTION 2.18.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
44
 
SECTION 2.19.
 
Mitigation Obligations; Replacement of Lenders
46
 
SECTION 2.20.
 
Subsidiary Borrowers.
46
 
SECTION 2.21.
 
Additional Reserve Costs
47
 
SECTION 2.22.
 
Defaulting Lenders.
47
 
 
 
 
 
ARTICLE III
Representations and Warranties
49
 
SECTION 3.01.
 
Organization; Powers
49
 
SECTION 3.02.
 
Authorization; Enforceability
49
 
SECTION 3.03.
 
Governmental Approvals; No Conflicts
49
 
SECTION 3.04.
 
Financial Condition; No Material Adverse Change
50
 
SECTION 3.05.
 
Properties
50
 
SECTION 3.06.
 
Litigation and Environmental Matters
50
 
SECTION 3.07.
 
Compliance with Organizational Documents and Laws
51
 
SECTION 3.08.
 
Investment Company Status
51
 
SECTION 3.09.
 
Taxes
51


i

--------------------------------------------------------------------------------



 
SECTION 3.10.
 
ERISA
51
 
SECTION 3.11.
 
Disclosure
51
 
SECTION 3.12.
 
Foreign Pension Plans
52
 
SECTION 3.13.
 
Subsidiaries
52
 
SECTION 3.14.
 
Environmental Matters
52
 
SECTION 3.15.
 
Regulation U
52
 
SECTION 3.16.
 
Sanctions Laws and Regulations
53
 
 
 
 
 
ARTICLE IV
Conditions
53
 
SECTION 4.01.
 
Effective Date
53
 
SECTION 4.02.
 
Each Credit Event
54
 
 
 
 
 
ARTICLE V
Affirmative Covenants
55
 
SECTION 5.01.
 
Financial Statements; Ratings Changes and Other Information
55
 
SECTION 5.02.
 
Notices of Material Events
57
 
SECTION 5.03.
 
Existence; Conduct of Business
57
 
SECTION 5.04.
 
Payment of Obligations
57
 
SECTION 5.05.
 
Maintenance of Properties; Insurance
57
 
SECTION 5.06.
 
Books and Records; Inspection Rights
57
 
SECTION 5.07.
 
Compliance with Laws
58
 
SECTION 5.08.
 
Use of Proceeds and Letters of Credit
58
 
SECTION 5.09.
 
Additional Guarantors.
58
 
 
 
 
 
ARTICLE VI
Negative Covenants
59
 
SECTION 6.01.
 
Indebtedness
59
 
SECTION 6.02.
 
Liens
60
 
SECTION 6.03.
 
Fundamental Changes
61
 
SECTION 6.04.
 
Investments, Loans, Advances, Guarantees and Acquisitions
61
 
SECTION 6.05.
 
Swap Agreements
63
 
SECTION 6.06.
 
Restricted Payments
63
 
SECTION 6.07.
 
Transactions with Affiliates
63
 
SECTION 6.08.
 
Restrictive Agreements
64
 
SECTION 6.09.
 
Minimum Interest Coverage Ratio
64
 
SECTION 6.10.
 
Maximum Leverage Ratio
64
 
SECTION 6.11.
 
Fiscal Year
64
 
SECTION 6.12.
 
Subordinated Indebtedness; Other Indebtedness and Payments
64
 
SECTION 6.13.
 
Sanctions Laws and Regulations
65
 
 
 
 
 
ARTICLE VII
Events of Default
65
 
 
 
 
ARTICLE VIII
The Administrative Agent
67
 
 
 
 
ARTICLE IX
Miscellaneous
70
 
SECTION 9.01.
 
Notices
70
 
SECTION 9.02.
 
Waivers; Amendments
72
 
SECTION 9.03.
 
Expenses; Indemnity; Damage Waiver
73
 
SECTION 9.04.
 
Successors and Assigns
74


ii

--------------------------------------------------------------------------------



 
SECTION 9.05.
 
Survival
78
 
SECTION 9.06.
 
Counterparts; Integration; Effectiveness
78
 
SECTION 9.07.
 
Severability
79
 
SECTION 9.08.
 
Right of Setoff
79
 
SECTION 9.09.
 
Governing Law; Jurisdiction; Consent to Service of Process
79
 
SECTION 9.10.
 
WAIVER OF JURY TRIAL
80
 
SECTION 9.11.
 
Headings
80
 
SECTION 9.12.
 
Confidentiality
80
 
SECTION 9.13.
 
Interest Rate Limitation
81
 
SECTION 9.14.
 
USA PATRIOT Act
81
 
SECTION 9.15.
 
Conversion of Currencies
82
 
SECTION 9.16.
 
Appointment
82
 
SECTION 9.17.
 
Amendment and Restatement.
82

SCHEDULES:
Schedule 1.01 -- Pricing Schedule
Schedule 2.01 -- Commitments
Schedule 3.13 -- Subsidiaries
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.04 -- Existing Investments
Schedule 6.08 -- Existing Restrictions
EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Designation Letter
Exhibit C -- Form of Termination Letter
Exhibit D -- Form of U.S. Tax Certificate

iii

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 23, 2013, among MOLEX
INCORPORATED, the Subsidiary Borrowers party hereto, the Lenders party hereto,
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Entity or Business” means either (a) the assets constituting a
business, division, facility, product line or line of business of any Person not
already a Subsidiary or (b) all or a portion of the capital stock of any such
Person, which Person shall, as a result of an acquisition or merger, become a
Subsidiary of the Company (or shall be merged with the Company or a Subsidiary,
provided that the Company shall be the surviving Person of any merger involving
the Company and a Subsidiary shall be the surviving Person of any other such
merger).
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to it in Section 9.01(d)(ii).
“Agreement” means this Credit Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate for
deposits in Dollars for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Eurocurrency Rate for any Business Day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such page) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or

1

--------------------------------------------------------------------------------



the Eurocurrency Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, respectively.
“Applicable Borrower” means, with respect to any Loan or any other amount
payable hereunder or any Letter of Credit, the Borrower that is the primary
obligor on such Loan or other amount or that is the account party with respect
to such Letter of Credit.
“Applicable Lending Installation” has the meaning set forth in Section 2.02(e).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, solely
for purposes of Section 2.22, when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any ABR or Eurocurrency
Loan or with respect to the commitment fees payable hereunder, the applicable
rate per annum set forth on Schedule 1.01 under the caption “Eurocurrency
Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Leverage Ratio.
“Asset Disposition” means any sale, transfer or other disposition of any asset
of the Company or any Subsidiary in a single transaction or in a series of
related transactions (other than (a) the sale or lease of inventory or products
in the ordinary course or the sale of obsolete or worn out property in the
ordinary course and (b) the sale of Permitted Investments in the ordinary course
of business).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Cash” means, without duplication, the cash deposit balances and cash
equivalents of the Company and its Subsidiaries, in each case only to the extent
that such balances and cash equivalents are unrestricted and unencumbered;
provided, that in no event shall the cash deposit balances or cash equivalents
of any Subsidiary constitute Available Cash to the extent that such Subsidiary
or any direct or indirect parent of such Subsidiary would be prohibited by
applicable law, by its formation documents, by contract or otherwise from
transferring such cash deposit balances or cash equivalents (whether in the form
of a loan or a dividend or distribution or any combination thereof) to the
Company or an intermediate parent entity. For the avoidance of doubt, all
Permitted Investments shall be considered cash equivalents for purposes of this
definition.

2

--------------------------------------------------------------------------------



“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or a Subsidiary Borrower, as the context requires,
and “Borrowers” means the Company and the Subsidiary Borrowers collectively.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date to the same Applicable Borrower and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan.
“Borrowing Request” means a request by the Company for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall mean any day on which banks are generally
open in London for the conduct of substantially all of their commercial lending
activities and, in the case of Eurocurrency Loans denominated in Euros, for the
sale and purchase of Euros which is also a day on which the TARGET
(Trans-European Automated Real-Time Gross Settlement Express Transfer) payment
system is open for settlement of payment in Euros and (b) when used in relation
to any funding, disbursement, settlement or payment in a currency other than
Dollars or Euros, the term “Business Day” shall mean any such day on which banks
are also open for foreign exchange business in the principal financial center of
the country of such currency.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), other than
Permitted Holders (as defined below), of Equity Interests representing more than
30% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Company; (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; or (c) the acquisition of direct
or indirect Control of the Company by any Person or group other than Permitted
Holders. For purposes of the foregoing, “Permitted Holders” means any descendant
of Frederick August Krehbiel (deceased), any spouse of such a descendant, any
trust solely for the benefit of one or more of the foregoing and any partnership
or other entity Controlled by any of the foregoing.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the

3

--------------------------------------------------------------------------------



following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) compliance by any Lender or any Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender's or
any Issuing Bank's holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, Revolving Loans or
Swingline Loans.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.09 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The aggregate amount of the Lenders’ Commitments as of the Effective Date is
$500,000,000.
“Communications” has the meaning assigned to it in Section 9.01(d)(ii).
“Company” means Molex Incorporated, a Delaware corporation.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the legal power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Documents” means this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, if any,
delivered pursuant to Section 2.10(e), each Letter of Credit, the Subsidiary
Guaranty, the Parent Guaranty and each amendment hereof.

4

--------------------------------------------------------------------------------



“Credit Parties” means the Borrowers and each Subsidiary Guarantor.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Lender Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) (i) has become or is
insolvent or (ii) has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any corporate action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment.
No Lender shall be a Defaulting Lender solely by virtue of the ownership or
acquisition by a Governmental Authority or instrumentality thereof of any Equity
Interest in such Lender or parent company thereof or the exercise of Control
over such Lender or any Person Controlling such Lender by a Governmental
Authority or instrumentality thereof, so long as the ownership or acquisition of
such Equity Interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contract
or agreement made with such Lender.
“Designated Persons” means a person or entity: (a) listed in the annex to, or
otherwise the subject of the provisions of, any applicable Executive Order (as
defined in the definition of “Sanction Laws and Regulations”); (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list; (c) is otherwise the
subject of any applicable Sanctions Laws and Regulations; or (d) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.
“Designation Letter” means a letter in substantially the form of Exhibit B
hereto.

5

--------------------------------------------------------------------------------



“Dollars” or “$” refers to lawful money of the United States of America.
“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.
“Domestic Subsidiary” means each Subsidiary that is incorporated under the laws
of the United States, any State thereof or the District of Columbia.
“Domestic Subsidiary Holding Company” means any Domestic Subsidiary
substantially all of the assets of which consist of Equity Interests in
“controlled foreign corporations” (within the meaning of Section 957 of the
Code); provided that such Domestic Subsidiary (a) engages in no material
business other than holding such Equity Interests and (b) does not have any
material liabilities.
“Domestic Underfunding Amount” has the meaning set forth in Section 3.10(b).
“EBITDA” means, for any applicable computation period, Net Income from
continuing operations for such period, plus, to the extent included in the
determination of such Net Income (but without duplication), (a) income and
franchise taxes paid or accrued, (b) interest expense, (c) amortization and
depreciation, (d) non-cash stock-based compensation expense, (e) non-cash
impairment charges and (f) non-recurring non-cash charges, losses and expenses
properly deductible in determining Net Income for such period minus, to the
extent included in the determination of such Net Income, non-recurring non-cash
gains or income for such period. For purposes of the computation of the Interest
Coverage Ratio and Leverage Ratio, (i) for any period during which an Acquired
Entity or Business was acquired, EBITDA shall be calculated on a pro forma basis
as if such Acquired Entity or Business had been acquired (and any related
Indebtedness incurred) on the first day of such period and (ii) for any period
during which a Subsidiary or business was disposed of, EBITDA shall be
calculated on a pro forma basis as if such Subsidiary or business had been
disposed of on the first day of such period.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent,
any Issuing Bank, any of their respective Related Persons or any other Person,
providing for access to data protected by passcodes or other security system.

6

--------------------------------------------------------------------------------



“Entrust Indebtedness” means Indebtedness of a Subsidiary indirectly owed
(through a bank or other financial institution acting as an intermediary) to
another Subsidiary that is organized under the laws of the People’s Republic of
China.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA or
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of a Plan
to meet the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the appointment of a trustee to
administer any Plan under Section 4042 of ERISA; or (f) the incurrence by the
Company or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan or a determination
that a Multiemployer Plan (to which the Company or an ERISA Affiliate has any
liability) is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.
“Euro” or “€” means the single currency unit of the Participating Member States.

7

--------------------------------------------------------------------------------



“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Eurocurrency Rate.
“Eurocurrency Rate” means, (a) with respect to any Eurocurrency Borrowing
denominated in Dollars or any Foreign Currency (other than Euro) for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page)), for a period equal to such Interest Period, and (b) with respect to any
Eurocurrency Borrowing denominated in Euros for any Interest Period, the rate
appearing on the Reuters Screen EURIBOR01 Page (it being understood that this
rate is the Euro interbank offered rate (known as the “EURIBOR Rate”) sponsored
by the Banking Federation of the European Union and the Financial Markets
Association) at approximately 11:00 a.m., London time, on the Quotation Day for
such Interest Period, as the rate for deposits in Euros with a maturity
comparable to such Interest Period. To the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurocurrency Rate” shall be determined by reference to such other publicly
available service for displaying interest rates for deposits in the applicable
currency in the London interbank market as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
deposits in the applicable currency of $5,000,000 (or, in the case of currencies
other than Dollars, the Dollar Equivalent thereof rounded to an administratively
convenient amount determined by the Administrative Agent) and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, on the Quotation Day for such
Interest Period.
“Event of Default” has the meaning set forth in Article VII.
“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at 11:00 a.m. Local Time on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Company, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

8

--------------------------------------------------------------------------------



“Exchange Rate Date” means, if on such date any outstanding Loan or Letter of
Credit is (or any Loan or Letter of Credit that has been requested at such time
would be) denominated in a currency other than Dollars, each of:
(a)    the last Business Day of each calendar month,
(b)    if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and
(c)    each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Revolving Borrowing or (ii)
each request for the issuance, amendment, renewal or extension of any Letter of
Credit.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA. For the avoidance of
doubt, Excluded Taxes shall not include withholding taxes imposed on amounts
payable to a Lender by or for the account of a Borrower that was not a Borrower
on the date such Lender became a party to this Agreement.
“Existing Credit Agreement” means the existing Credit Agreement dated as of
June 24, 2009 (as amended, restated, supplemented or otherwise modified as of
the date hereof) to which the Company is a party and for which JPMorgan acts as
administrative agent.
“Existing Lenders” means lenders party to the Existing Credit Agreement as of
the date hereof.
“Factoring Indebtedness” means, at any time, the amount at such time of
outstanding receivables or similar obligations sold by Molex Japan pursuant to a
factoring agreement with a non-affiliated third party that would be
characterized as principal if such factoring agreement were structured as a
secured lending transaction rather than as a purchase of receivables.

9

--------------------------------------------------------------------------------



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, corporate treasury manager, Senior Manager − Global Treasury
or controller of the Company.
“Fitch” means Fitch Ratings Ltd.
“Foreign Currency” means (a) with respect to any Revolving Loan, Euros,
Sterling, Japanese yen and any other currency acceptable to the Administrative
Agent and each of the Lenders that is freely available, freely transferable and
freely convertible into Dollars and in which dealings in deposits are carried on
in the London interbank market and (b) with respect to any Letter of Credit, any
currency acceptable to the Administrative Agent that is freely available, freely
transferable and freely convertible into Dollars, and agreed to by the Issuing
Bank issuing such Letter of Credit.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
the Company or any Subsidiary primarily for the benefit of employees of the
Company or any Subsidiary residing outside the United States, which plan, fund
or other similar program provides, or results in, retirement income, a deferral
of income in contemplation of retirement or payments to be made upon termination
or severance of employment, and which plan is not subject to ERISA or the Code.
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority,

10

--------------------------------------------------------------------------------



instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee made by any guarantor shall be deemed to be the lower of (a) the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made and (b) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
(in the case of a primary obligation that is not Indebtedness) such primary
obligation and the maximum amount for which such guarantor may be liable are not
stated or determinable, in which case the amount of such Guarantee shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof as
determined by the Company in good faith.
“Guaranteed Parties” shall have the meaning assigned that term in the Parent
Guaranty and the Subsidiary Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (it being understood that if such Person has
not assumed or otherwise become personally liable for any such Indebtedness, the
amount of the Indebtedness of such Person in connection therewith shall be
limited to the lesser of the face amount of such Indebtedness or the fair market
value of all property of such Person securing such Indebtedness), (f) all
Guarantees

11

--------------------------------------------------------------------------------



by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all Off-Balance Sheet Liabilities. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Interest Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Company for the most-recently ended four fiscal quarters,
of (a) EBITDA to (b) Total Interest Expense, all calculated for the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP.
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Interest Election Request” means a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December (or, in the case of a Swingline Loan,
such other day as may be agreed between the Company and the Swingline Lender)
and (b) with respect to any Eurocurrency Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“IRS” means the United States Internal Revenue Service.

12

--------------------------------------------------------------------------------



“Issuing Bank” means JPMorgan and each other Lender reasonably acceptable to the
Administrative Agent that agrees in writing with the Company to issue Letters of
Credit, in each case, in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i).
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. With respect to any Letter of Credit, “Issuing
Bank” shall mean the issuer thereof.
“Joint Venture” means a joint venture or similar arrangement, whether in
corporate, partnership or other legal form, that (a) is not a Subsidiary , (b)
in which the Company or any Subsidiary owns or controls more than 30% of the
Equity Interests and (c) that is governed by a written joint venture or similar
agreement that expressly gives the Company or the applicable Subsidiary veto
rights with respect to certain matters.
“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, and
its successors.
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“Lender Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender and each other Lender.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.09(d) hereto, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Leverage Ratio” means, at any time, the ratio of Total Debt at such time to
EBITDA for the most recently completed four fiscal quarters of the Company, all
calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset (but excluding the interest of a lessor under an operating lease)
and (c) in the

13

--------------------------------------------------------------------------------



case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
denominated in Dollars, New York City time and (b) with respect to a Loan,
Borrowing or Letter of Credit denominated in any Foreign Currency, London time.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or financial condition of the Company and its
Subsidiaries taken as a whole, (b) the ability of any Credit Party to perform
any of its obligations under this Agreement or any other Credit Document or (c)
the rights of or benefits available to the Lenders under this Agreement or any
other Credit Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Swap Agreements of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means a Domestic Subsidiary held directly by the Company
or any Subsidiary Guarantor that is a Domestic Subsidiary which has (as of the
date of determination) assets having a book value in excess of $5,000,000 or
which generated in excess of $5,000,000 of net income over the four fiscal
quarter period most recently ended prior to the time of computation.
“Maturity Date” means April 23, 2018.
“Molex Japan” means Molex Japan Co., Ltd., a company organized under the laws of
Japan.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, the consolidated net income of the Company
and its Subsidiaries for such period as determined in accordance with GAAP.
“OFAC” has the meaning set forth in the definition of “Sanction Laws and
Regulations”.

14

--------------------------------------------------------------------------------



“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction other
than Capital Lease Obligations, (c) any liability under any so-called “synthetic
lease” arrangement or transaction entered into by such Person, or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Parent Guaranty” means the guaranty dated as of the date hereof by the Company
in favor of the Guaranteed Parties.
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Community relating to the Economic and Monetary
Union.
“Permitted Acquisition” means the acquisition by the Company or a Wholly-Owned
Subsidiary thereof of an Acquired Entity or Business (including by way of merger
of such Acquired Entity or Business with and into the Company (so long as the
Company is the surviving corporation) or a Wholly-Owned Subsidiary thereof (so
long as a Wholly-Owned Subsidiary is the surviving corporation); provided that,
in each case, (a) the consideration paid or to be paid by the Company or such
Wholly-Owned Subsidiary consists solely of cash (including proceeds of Revolving
Loans or Swingline Loans), the issuance or incurrence of Indebtedness otherwise
permitted by Section 6.01, the issuance of common stock of the Company to the
extent no Default or Event of Default exists pursuant to clause (m) of Article
VII or would result therefrom and the assumption or acquisition of any
Indebtedness (calculated at face value) which is permitted to remain outstanding
by Section 6.01; (b) the Acquired Entity or Business acquired pursuant to the
respective Permitted Acquisition is in a business permitted by Section 6.03(c);
(c) in the case of a stock acquisition, such acquisition shall have been
approved by the board of directors of the Acquired Entity or Business;

15

--------------------------------------------------------------------------------



and (d) all applicable requirements of Sections 6.03 and 6.04(e) applicable to
Permitted Acquisitions are satisfied.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(g)    banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions (and not
intended to provide the applicable institution with cash collateral for a
particular obligation) and/or Liens arising in the ordinary course of business
with respect to deposit accounts relating to intercompany cash pooling, interest
set-off and/or sweeping arrangements;
(h)    licenses of patents, trademarks or other intellectual property rights
granted in the ordinary course of business;
(i)    Liens deemed to exist in connection with repurchase agreements related to
Permitted Investments; and
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the import or export
of goods;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

16

--------------------------------------------------------------------------------



“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
of the settlement date thereof;
(b)    corporate securities, fixed and floating rate, that (i) have a final
maturity of not greater than one year from the settlement date thereof (with the
next coupon reset date of floating rate securities being considered the maturity
date of such securities) and (ii) are rated by at least two of Moody’s, S&P and
Fitch with minimum credit quality of such securities at the time of purchase
thereof to be Aa2/AA/AA as rated by Moody’s, S&P and Fitch, respectively (with
the lowest rating prevailing in the case of split rated securities);
(c)    investments in commercial paper maturing within 270 days of the
settlement date thereof and having, at such settlement date, the highest credit
rating obtainable from S&P or from Moody’s;
(d)    investments in certificates of deposit, including “Domestic”, “Yankee”
and Euro certificates of deposit, banker’s acceptances, eurodollar deposits and
time deposits maturing within 360 days of the settlement date thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(e)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(f)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
(g)    in the case of a Foreign Subsidiary, direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, any country (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of such country) that is a
member of the Organisation for Economic Co-operation and Development (the
“OECD”), in each case maturing within one year from the date of acquisition
thereof; and
(h)    in the case of a Foreign Subsidiary, investments in certificates of
deposit, banker’s acceptances, eurocurrency deposits and time deposits maturing
within 360 days from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any office
of any commercial bank that is (i) a Lender, (ii) organized under the laws of a
member of the OECD or a state, province or territory thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000, (iii) a bank with

17

--------------------------------------------------------------------------------



which any Foreign Subsidiary has a banking relationship as of the date of this
Agreement or (iv) approved by the Administrative Agent (which approval shall not
be unreasonably withheld).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Basis” means, with respect to compliance with Sections 6.09 and 6.10,
compliance with such sections after giving effect to any proposed acquisition or
incurrence of Indebtedness, as applicable, as if such proposed acquisition or
incurrence of Indebtedness, as applicable, and any Indebtedness or other
liabilities to be incurred or repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period and assuming
all Indebtedness so assumed to be outstanding shall be deemed to have borne
interest (a) in the case of fixed rate indebtedness, at the rate applicable
thereto or (b) in the case of floating rate Indebtedness, at the rates which
were or would have been applicable thereto during the period when such
Indebtedness was or was deemed to be outstanding.
“Pro Forma Compliance” means, at any date of determination, that the Company
shall be in pro forma compliance with Sections 6.09 and 6.10 as of the last day
of the most recently completed period of four fiscal quarters for which
financial statements shall have been delivered to the Administrative Agent
(computed, as the case may be, on the basis of (a) balance sheet amounts as of
such date and (b) income statement amounts for the period of four consecutive
fiscal quarters then ended and calculated on a Pro Forma Basis in respect of the
event giving rise to such determination).
“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.
“Reference EBITDA” has the meaning set forth in Section 6.06.

18

--------------------------------------------------------------------------------



“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.
“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.
“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”), and (b) any sanctions measures imposed by the
United Nations Security Council, European Union or the United Kingdom.
“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

19

--------------------------------------------------------------------------------



“Subsidiary” means any subsidiary of the Company.
“Subsidiary Borrower” means any Wholly-Owned Subsidiary that is a Foreign
Subsidiary and is designated as such by the Company pursuant to Section 2.20.
“Subsidiary Guarantor” means each Subsidiary of the Company which is a party to
the Subsidiary Guaranty.
“Subsidiary Guaranty” means the Subsidiary Guaranty dated as of the date hereof
made by the Subsidiaries party thereto in favor of the Guaranteed Parties. The
Subsidiary Guarantors initially party to the Subsidiary Guaranty are so
designated on Schedule 3.13.
“Substantial Asset Disposition” means an Asset Disposition of property of the
Company and its Subsidiaries which is responsible for more than 10% of EBITDA
for the twelve-month period ending with the last day of the month preceding the
month in which such determination is made.
“Substantial Portion” means, with respect to the property of the Company and its
Subsidiaries, property which represents more than 7.5% of the consolidated
assets of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the twelve-month period ending with the last day of the month preceding the
month in which such determination is made.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any
Subsidiary shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Letter” means a letter in substantially the form of Exhibit C
hereto.

20

--------------------------------------------------------------------------------



“Total Debt” means the sum, without duplication, of (a) all Indebtedness of the
Company and its Subsidiaries on a consolidated basis, calculated in accordance
with GAAP, plus (b) the face amount of all outstanding letters of credit (other
than trade letters of credit) in respect of which the Company or any Subsidiary
has any actual or contingent reimbursement obligation, plus (c) the principal
amount of all Guarantees by the Company and its Subsidiaries of Indebtedness,
plus (d) the stated amount of all obligations of the Company and its
Subsidiaries under letters of guarantee, plus (e) the amount of all Factoring
Indebtedness. Notwithstanding the foregoing, “Total Debt” shall not include
contingent obligations of the Company or any Subsidiary under letters of credit
issued and letters of guaranty obtained to support underlying obligations that
do not constitute Indebtedness or any Guarantee of any such contingent
obligation, except to the extent that the aggregate amount of all such
contingent obligations (without duplication and excluding obligations under
trade letters of credit) exceeds $25,000,000.
“Total Interest Expense” means, for any period, total cash interest expense
deducted in the computation of Net Income for such period (including that
attributable to Capital Lease Obligations) of the Company and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Company and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs of rate hedging in respect of interest rates to the extent such
net costs are allocable to such period in accordance with GAAP).
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, each other Credit Document and any Designation Letters, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan is, or on the Loans comprising such Borrowing are,
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning set forth in Section 2.17(f)(ii)(B)(3).
“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled (other than in the case of Foreign Subsidiaries, director’s
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Company and its Subsidiaries under applicable law).
“Withholding Agent” means any Credit Party and the Administrative Agent.

21

--------------------------------------------------------------------------------



SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (f) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) GAAP
will be deemed to treat operating leases in a manner consistent with its
treatment under generally accepted accounting principles as in effect on the
Effective Date, notwithstanding any modification or interpretive change thereto
that may occur thereafter; and (b) if the Company notifies the Administrative
Agent that the Company requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, (i)
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings, the Borrower or any Subsidiary at “fair value”, as
defined therein and (ii) without giving effect to

22

--------------------------------------------------------------------------------



any change to lease accounting rules from those in effect on the date hereof
pursuant to Accounting Standards Codification 840 and other lease accounting
guidance as in effect on the date hereof.
SECTION 1.05.    Foreign Currency Calculations. (a) For purposes of determining
the Dollar Equivalent of any Loan or Letter of Credit denominated in a Foreign
Currency or any related amount, the Administrative Agent shall determine the
Exchange Rate as of the applicable Exchange Rate Date with respect to each
Foreign Currency in which any requested or outstanding Loan or Letter of Credit
is denominated and shall apply such Exchange Rate to determine such amount.
(b)    For purposes of any determination hereunder (including determinations
under Section 6.01, 6.02, 6.04, 6.09 or 6.10 or under Article VII), all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the appropriate currency
Exchange Rate; provided that no Default shall arise as a result of any
limitation set forth in Dollars in Section 6.01 or 6.02 being exceeded solely as
a result of changes in Exchange Rates from those rates applicable at the time or
times Indebtedness or Liens were initially consummated in reliance on the
exceptions under such Sections. For purposes of any determination under Section
6.04, 6.09 or 6.10, the amount of each investment, asset disposition or other
applicable transaction denominated in a currency other than Dollars shall be
translated into Dollars at the applicable Exchange Rate. Such Exchange Rates
shall be determined in good faith by the Company.
ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in Dollars and
Foreign Currencies to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (b) the
sum of the total Revolving Credit Exposures exceeding the total Commitments, (c)
the Dollar Equivalent of the aggregate outstanding principal amount of all
Revolving Credit Exposure of all Lenders relative to all Subsidiary Borrowers
exceeding $300,000,000 or (d) the Dollar Equivalent of the aggregate amount of
all Revolving Loans and Letters of Credit denominated in Foreign Currencies
exceeding $300,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required hereby.
(b)    Subject to Section 2.14, (i) each Revolving Borrowing denominated in
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Company may

23

--------------------------------------------------------------------------------



request in accordance herewith and (ii) each Revolving Borrowing denominated in
a Foreign Currency shall be comprised entirely of Eurocurrency Loans. Each
Swingline Loan shall be an ABR Loan or shall bear interest at such rate
otherwise agreed to between the Company and the Swingline Lender.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $500,000 and not less than $1,000,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of eight (or such greater number as may be agreed to
from time to time by the Company and the Administrative Agent) Eurocurrency
Revolving Borrowings outstanding. Notwithstanding the foregoing, Loans which are
not denominated in Dollars may be made in amounts and increments in the
applicable Foreign Currency reasonably satisfactory to the Administrative Agent.
(d)    Notwithstanding any other provision of this Agreement, the Company shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
(e)    Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender that has been designated by
such Lender to the Company and the Administrative Agent (an “Applicable Lending
Installation”) to make such Loan. All terms of this Agreement shall apply to any
such Applicable Lending Installation of such Lender and the Loans and any notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Applicable Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Company, designate replacement or additional
Applicable Lending Installations through which Loans will be made by it and for
whose account Loan payments are to be made.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing (other than a Swingline Loan), the Company shall notify the
Administrative Agent of such request by telephone (or, in the case of requests
in respect of Eurocurrency Borrowings denominated in Foreign Currencies, by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved the Administrative Agent and signed by the Company) (a) in
the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., Local Time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be

24

--------------------------------------------------------------------------------



irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Company. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i)    the identity of the Applicable Borrower;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the currency (which may be Dollars or a Foreign Currency) in which such
Borrowing is to be denominated;
(iv)    the date of such Borrowing, which shall be a Business Day;
(v)    in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;
(vi)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and
(vii)    the location and number of the Applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04.    Effect of Incomplete Borrowing Notice. If no election as to the
Type of Revolving Borrowing is specified in a notice requesting a Revolving
Borrowing denominated in Dollars, then the requested Revolving Borrowing shall
be an ABR Borrowing. If no Interest Period is specified in a notice requesting a
Eurocurrency Revolving Borrowing, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.
SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Dollar-denominated Swingline
Loans to the Company from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$50,000,000 or (ii) the sum of the total Revolving Credit Exposures exceeding
the total Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, Local Time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify

25

--------------------------------------------------------------------------------



(i) the requested date (which shall be a Business Day) and (ii) the amount of
the requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Company. Each Swingline
Loan shall bear interest at the rate applicable to ABR Loans or, if applicable,
at such other rate as the Company and the Swingline Lender shall have agreed
prior to the request for such Swingline Loan. The Swingline Lender shall make
each Swingline Loan available to the Company by means of a credit to the general
deposit account of the Company with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., Local Time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Local Time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate, and such amount of
Swingline Loans shall bear interest at the Alternate Base Rate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Company for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.
SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit for its own account or for the account of any Subsidiary Borrower, in a
form reasonably acceptable to the

26

--------------------------------------------------------------------------------



Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Company to, or entered into by the Company with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Company also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Company shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the Dollar Equivalent of the LC Exposure
shall not exceed $75,000,000, (ii) the sum of the total Revolving Credit
Exposures shall not exceed the total Commitments, (iii) the Dollar Equivalent of
the aggregate outstanding principal amount of all Revolving Credit Exposure of
all Lenders relative to all Subsidiary Borrowers shall not exceed $300,000,000
and (iv) the Dollar Equivalent of the aggregate amount of all Revolving Loans
and Letters of Credit denominated in Foreign Currencies shall not exceed
$300,000,000.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that a Letter of Credit
may expire after the date referred to in clause (ii) above (but not after the
date referred to in clause (i) above) so long as not later than five Business
Days prior to the Maturity Date, the Company has cash collateralized such Letter
of Credit in accordance with Section 2.06(j).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from each Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing

27

--------------------------------------------------------------------------------



Bank and not reimbursed by the Applicable Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Applicable Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if such Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by such Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on (i) the Business Day that such Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that such Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Company may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Applicable Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Applicable Borrower fails to make such payment when due, such
amount, if denominated in Foreign Currency, shall be converted to Dollars and
shall bear interest at the Alternate Base Rate and the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from any Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse any
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Applicable Borrower of its obligation to reimburse such LC
Disbursement.
(f)    Obligations Absolute. The obligation of the Applicable Borrower to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity

28

--------------------------------------------------------------------------------



or enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Applicable
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Applicable Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if any Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e)

29

--------------------------------------------------------------------------------



of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Replacement of Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Company shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous or current Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, within two (2) Business Days of the Company’s receipt of notice from
the Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph or (ii) as of the date five Business Days
prior to the Maturity Date, any Letter of Credit remains outstanding, in either
case, the Company shall deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash in Dollars equal to 105% of the Dollar Equivalent of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in clause (h) or (i) of Article VII. Any
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrowers under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived.

30

--------------------------------------------------------------------------------



SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Applicable Borrower maintained with the
Administrative Agent in New York City (or, in the case of Subsidiary Borrowers
or Loans denominated in a Foreign Currency, in such other location as may be
reasonably designated by the Applicable Borrower) and designated by the Company
in the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to 9:00 a.m., Local Time, on the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, (x) the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (in the case of a Borrowing denominated in Dollars) or
(y) the rate reasonably determined by the Administrative Agent to be the cost to
it of funding such amount (in the case of a Borrowing denominated in a Foreign
Currency) or (ii) in the case of the Applicable Borrower, (A) the interest rate
applicable to ABR Loans (in the case of a Borrowing denominated in Dollars) or
(B) the interest rate otherwise applicable to such Borrowing. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
SECTION 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Revolving Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Company may elect
to convert such Borrowing to a different Type, in the case of Borrowings
denominated in Dollars, or to continue such Borrowing and, in the case of a
Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Company may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

31

--------------------------------------------------------------------------------



(b)    To make an election pursuant to this Section, the Company shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Company were
requesting a Revolving Borrowing of the Type and denominated in the Foreign
Currency resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Company.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing (unless such Borrowing is denominated in a Foreign Currency, in
which case such Borrowing shall be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration commencing on the last day of such
Interest Period). Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Revolving Borrowing denominated
in Dollars shall be converted to an

32

--------------------------------------------------------------------------------



ABR Borrowing at the end of the Interest Period applicable thereto, and (iii)
unless repaid, each Eurocurrency Revolving Borrowing denominated in a Foreign
Currency shall be continued as a Eurocurrency Revolving Borrowing with an
Interest Period of one month’s duration.
SECTION 2.09.    Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
(d)    On up to two occasions, the Company may, from time to time, at its
option, seek to increase the total Commitments by up to an aggregate amount of
$200,000,000 (resulting in maximum total Commitments of $700,000,000) upon at
least three (3) Business Days’ prior written notice to the Administrative Agent,
which notice shall specify the amount of any such increase and shall be
delivered at a time when no Default has occurred and is continuing. After
delivery of such notice, the Administrative Agent or the Company, in
consultation with the Administrative Agent, may offer the increase (which may be
declined by any Lender in its sole discretion) in the total Commitments on
either a ratable basis to the Lenders or on a non pro-rata basis to one or more
Lenders and/or to other Lenders or entities reasonably acceptable to the
Administrative Agent and the Company. No increase in the total Commitments shall
become effective until the existing or new Lenders extending such incremental
Commitment amount and the Company shall have delivered to the Administrative
Agent a document in form reasonably satisfactory to the Administrative Agent
(which shall include the Company’s representation that the conditions set forth
in Section 4.02 are then satisfied) pursuant to which any such existing Lender
states the amount of its Commitment increase, any such new Lender states its
Commitment amount and agrees to assume and accept the obligations and rights of
a Lender hereunder and the Company accepts such incremental Commitments. Upon
the effectiveness of any increase in the total Commitments pursuant hereto, (i)
each Lender (new or existing) shall be deemed to have accepted

33

--------------------------------------------------------------------------------



an assignment from the existing Lenders, and the existing Lenders shall be
deemed to have made an assignment to each new or existing Lender accepting a new
or increased Commitment, of an interest in each then outstanding Revolving Loan
(in each case, on the terms and conditions set forth in the Assignment and
Assumption) and (ii) the Swingline Exposure and LC Exposure of the existing and
new Lenders shall be automatically adjusted such that, after giving effect to
such assignments and adjustments, all Revolving Credit Exposure hereunder is
held ratably by the Lenders in proportion to their respective Commitments.
Assignments pursuant to the preceding sentence shall be made in exchange for,
and substantially contemporaneously with the payment to the assigning Lenders
of, the principal amount assigned plus accrued and unpaid interest and
commitment and Letter of Credit fees. Payments received by assigning Lenders
pursuant to this Section in respect of the principal amount of any Eurocurrency
Loan shall, for purposes of Section 2.16, be deemed prepayments of such Loan.
Any increase of the total Commitments pursuant to this Section shall be subject
to receipt by the Administrative Agent from the Company of such supplemental
opinions, resolutions, certificates and other documents as the Administrative
Agent may reasonably request. No consent of any Lender (other than the Lenders
agreeing to new or increased Commitments) shall be required for any incremental
Commitment provided or Loan made pursuant to this Section 2.09(d).
SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) Each Applicable
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each of its
Revolving Loans on the Maturity Date and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Company shall repay all Swingline Loans then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

34

--------------------------------------------------------------------------------



(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
(f)    If at any time the aggregate Revolving Credit Exposure of the Lenders
exceeds the aggregate Commitments of the Lenders, the Company shall (or shall
cause one or more Subsidiary Borrowers to) immediately prepay the Loans in the
amount of such excess. To the extent that, after the prepayment of all Loans an
excess of the Revolving Credit Exposure over the aggregate Commitments still
exists, the Company shall (or shall cause one or more Subsidiary Borrowers to)
promptly cash collateralize the Letters of Credit in the manner described in
Section 2.06(j) in an amount sufficient to eliminate such excess.
(g)    The Administrative Agent will determine the Dollar Equivalent of the
aggregate LC Exposure and the Dollar Equivalent of each Loan on each Exchange
Rate Date. If at any time the sum of such amounts exceeds 105% of the aggregate
Commitments of the Lenders, the Company shall (or shall cause one or more
Subsidiary Borrowers to) immediately prepay the Loans in the amount of such
excess. To the extent that, after the prepayment of all Loans an excess of the
sum of such amounts over the aggregate Commitments still exists, the Company
shall (or shall cause one or more Subsidiary Borrowers to) promptly cash
collateralize the Letters of Credit in the manner described in Section 2.06(j)
in an amount sufficient to eliminate such excess.
SECTION 2.11.    Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
(b)    The Company shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., Local Time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, Local Time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09(c). Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each

35

--------------------------------------------------------------------------------



prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.
SECTION 2.12.    Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the difference between the Commitment of
such Lender and the Revolving Credit Exposure of such Lender (excluding its
Swingline Exposure) during the period from and including the date hereof to but
excluding the date on which such Commitment terminates. Commitment fees shall be
payable in arrears on the third Business Day of April, July, October and January
of each year (to the extent accrued during the preceding calendar quarter) and
on the date on which the Commitments terminate (to the extent not previously
paid), commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank for its own account a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Company and such Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable in arrears on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable

36

--------------------------------------------------------------------------------



to it) for distribution, in the case of facility fees and participation fees, to
the Lenders. Fees paid shall not be refundable under any circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Eurocurrency Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Each Swingline Loan shall bear interest as determined in accordance with
Section 2.05.
(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, upon the final maturity thereof and upon
termination of the Commitments pursuant to Section 2.09; provided that (i)
interest accrued pursuant to paragraph (d) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest on Borrowings denominated in Sterling shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), (ii)
interest on Borrowings denominated in any other Foreign Currency for which it is
required by applicable law or customary to compute interest on the basis of a
year of 365 days or, if required by applicable law or customary, 366 days in a
leap year, shall be computed on such basis, and (iii) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

37

--------------------------------------------------------------------------------



(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing denominated
in such currency for a period equivalent to such Interest Period shall be
ineffective and (ii) unless an Interest Period in such currency for another
period permitted hereunder is available and is requested by the applicable
Borrower, (x) such Borrowing shall be converted to or continued as on the last
day of the Interest Period applicable thereto (A) if such Borrowing is
denominated in Dollars, an ABR Borrowing or (B) if such Borrowing is denominated
in a Foreign Currency, as a Borrowing in respect of which the rate to apply to
each Lender’s applicable Loan is an interest rate equal to the sum of (1) the
Applicable Rate for Eurocurrency Loans and (2) the rate notified to the
Administrative Agent by such Lender as soon as practicable and in any event
before interest is due to be paid in respect of the applicable Interest Period,
to be that which expresses as a percentage rate per annum the cost to such
Lender of funding its applicable Loan from whatever source it may reasonably
select, and (y) if any Borrowing Request requests a Eurocurrency Borrowing in
such currency, such Borrowing shall be made as an ABR Borrowing (if such
Borrowing is requested to be made in Dollars) or shall be made as a Borrowing
bearing interest at the rate described under (ii)(x)(B) above.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement compensated for pursuant to Section 2.21(a)) or any
Issuing Bank;
(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting into, continuing or
maintaining any Loan (or of maintaining its

38

--------------------------------------------------------------------------------



obligation to make any such Loan) or to increase the cost to such Lender,
Issuing Bank or other Recipient of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or otherwise), then the Applicable Borrower will pay to such Lender,
Issuing Bank or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, Issuing Bank or other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then from time to time the Company will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company (or, in the case of paragraph (a), the Applicable
Borrower) shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that no
Borrower shall be required to compensate a Lender or Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 270 days
prior to the date that such Lender or Issuing Bank, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurocurrency Loan other than on the last day

39

--------------------------------------------------------------------------------



of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19, then, in any such event, the Applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event, which loss, cost or expense shall be an amount equal
to the amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits in the applicable currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Applicable Borrower and shall be conclusive
absent manifest error. The Applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.17.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Credit Party under any Credit Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes. The Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 2.17,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or

40

--------------------------------------------------------------------------------



asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Applicable Borrower and the Administrative Agent,
at the time or times reasonably requested by such Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by such Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Applicable Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person (with respect to such Borrower) shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the

41

--------------------------------------------------------------------------------



reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender (with respect to such Borrower) shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender (with respect to such Borrower) shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming

42

--------------------------------------------------------------------------------



exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the

43

--------------------------------------------------------------------------------



replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document.
(i)    Issuing Bank. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Local Time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn, Floor 7, Chicago, Illinois 60603, except
payments to be made directly to any Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan shall be made in
the currency in which such Loan is denominated, (ii) reimbursement obligations
shall be made in the currency in which the Letter of Credit in respect of which
such reimbursement obligation exists is denominated or (iii) any other amount
due hereunder or under another Credit Document shall be made in Dollars. Any
payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall
at or before such time have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
(b)    So long as no Event of Default exists, all payments by any Borrower
hereunder shall be applied as directed by such Borrower ratably among the
parties entitled thereto in accordance with the amounts of payments then due to
such parties. If at any time during the existence of an Event of Default
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving

44

--------------------------------------------------------------------------------



payment of a greater proportion of the aggregate amount of its Revolving Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders without recourse or warranty from the other
Lenders except as contemplated by Section 9.04 in respect of assignments to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Applicable Borrower will not make such payment, the
Administrative Agent may assume that the Applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if the Applicable Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, (i) at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (in the case of an amount denominated in Dollars) and (ii) the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount (in the case of an amount denominated in a Foreign
Currency).
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender and for the benefit of the Administrative
Agent or the applicable Issuing Bank to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid in any order
determined by the Administrative Agent in its discretion.

45

--------------------------------------------------------------------------------



SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay, or to cause the Applicable Borrower to pay, all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, each
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.
SECTION 2.20.    Subsidiary Borrowers.
(a)    The Company may, at any time or from time to time, designate any
Wholly-Owned Subsidiary of the Company that is a Foreign Subsidiary as a
“Subsidiary Borrower” hereunder by furnishing to the Administrative Agent a
Designation Letter in duplicate, duly completed and executed by the Company and
such Wholly-Owned Subsidiary, together with the items described in Section
4.01(e) and (f) relating to such Subsidiary Borrower in substantially the same
form and scope as those delivered with respect to any Subsidiary Borrower
designated on the date of this Agreement (or, as the Administrative Agent may
reasonably require if there were no such deliveries) and such other documents as
the Administrative Agent shall reasonably request. The Administrative Agent
shall promptly notify each Lender of any such designation by the Company and the
Company shall promptly furnish any related “know your customer” information
requested by any Lender. Upon such designation and the approval of the
Administrative Agent and

46

--------------------------------------------------------------------------------



each Lender thereof (which approval each Lender shall use commercially
reasonable efforts to grant within ten (10) Business Days unless such Lender has
in good faith determined that there exists a practical or legal impediment to
its performance as a Lender with respect to such Foreign Subsidiary (or that it
would incur any incremental expense as a result of such designation for which it
would not be entitled to be compensated hereunder)), such designated Foreign
Subsidiary shall become a Subsidiary Borrower hereunder (with the related rights
and obligations) and shall be entitled to request Revolving Loans on and subject
to the terms and conditions of, and to the extent provided in, this Agreement.
(b)    So long as all Loans made to any Subsidiary Borrower and any related
obligations have been paid in full, the Company may terminate the status of such
Subsidiary Borrower as a Subsidiary Borrower hereunder by furnishing to the
Administrative Agent a Termination Letter in duplicate, duly completed and
executed by the Company and such Subsidiary. Any Termination Letter furnished
hereunder shall be effective upon receipt by the Administrative Agent, which
shall promptly notify the Lenders. Notwithstanding the foregoing, the delivery
of a Termination Letter with respect to any Subsidiary Borrower shall not
terminate (i) any obligation of such Subsidiary Borrower that remains unpaid at
the time of such delivery or (ii) the obligations of the Company under the
Parent Guaranty or any Subsidiary Guarantor under the Subsidiary Guaranty with
respect to any such unpaid obligations.
SECTION 2.21.    Additional Reserve Costs.
(a)    Each Applicable Borrower shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Loan equal to the actual costs of such reserves allocated
to such Loan by such Lender.
(b)    Any additional interest owed pursuant to paragraph (a) of this Section
shall be determined by the applicable Lender, which determination shall be
conclusive absent manifest error, and notified to the Applicable Borrower (with
a copy to the Administrative Agent) at least five Business Days before each date
on which interest is payable for the applicable Loan, and such additional
interest so notified to the Applicable Borrower by such Lender shall be due and
payable to the Administrative Agent for the account of such Lender on each date
on which interest is payable for such Loan. If a Lender fails to give such
notice at least five Business Days before such date, then such additional
interest shall be due and payable five Business Days after such notice is given.
SECTION 2.22.    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender as provided in Section 2.12(a);

47

--------------------------------------------------------------------------------



(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 9.02); provided that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification that proposes to (i) extend the scheduled maturity date of any
principal of any Loan of such Lender or extend the date for payment of any
interest on any Loan of such Lender or any fees payable to such Lender
hereunder, (ii) increase or extend the Commitment of such Lender or (iii) reduce
the principal amount of any Loan of such Lender or the rate of interest thereon
(except for the waiver of any default rate) or any fees payable to such Lender
hereunder;
(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of any Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and

48

--------------------------------------------------------------------------------



(d)    the Swingline Lender shall not be required to fund any Swingline Loan,
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and such
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 2.22(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.22(c)(i) (and such Defaulting Lender shall not
participate therein).
In the event that the Administrative Agent, the Company, the Issuing Banks and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
ARTICLE III    

Representations and Warranties
The Company represents and warrants to the Administrative Agent and the Lenders
that:
SECTION 3.01.    Organization; Powers. Each of the Company and each Subsidiary
is duly organized, validly existing and, to the extent such concept is
applicable, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within the
Borrowers’ organizational powers and have been duly authorized by all necessary
organizational and, if required, stockholder action. As of the Effective Date
(or such later date as any Credit Document is to be executed and delivered in
accordance with the terms hereof), each Credit Party has duly executed and
delivered each of the Credit Documents to which it is a party, and each of such
Credit Documents constitutes its legal, valid and binding obligation enforceable
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation that is binding on the Company or any Subsidiary

49

--------------------------------------------------------------------------------



or the charter, by-laws, memorandum or articles of association or other
organizational documents of the Company or any Subsidiary or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Company or
any Subsidiary or on any of their respective assets, or give rise to a right
thereunder to require any payment to be made by the Company or any Subsidiary,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Company or any Subsidiary (other than Liens granted pursuant to the
Credit Documents).
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal years ended June 30, 2012, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended December 31, 2012, certified by its
President, a Vice President thereof or a Financial Officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
(b)    Since June 30, 2012, there has been no material adverse change in the
business, assets, properties, operations, or financial condition of the Company
and its Subsidiaries, taken as a whole.
SECTION 3.05.    Properties. (a) Each of the Company and each Subsidiary has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b)    Each of the Company and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.    Litigation and Environmental Matters. (a) Except as disclosed
in the Company’s Form 10-Q filed with the Securities and Exchange Commission for
the quarterly period ending December 31, 2012, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any Subsidiary (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Credit Document or the Transactions.
(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or

50

--------------------------------------------------------------------------------



comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
SECTION 3.07.    Compliance with Organizational Documents and Laws. Each of the
Company and each Subsidiary is in compliance with (a) the charter, by-laws,
memorandum or articles of association or other organizational documents
applicable to it and (b) all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except, in each case, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing. Neither the Company nor any Subsidiary is subject to any charter or
other corporate restriction which could reasonably be expected to have a
Material Adverse Effect.
SECTION 3.08.    Investment Company Status. Neither the Company nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Each of the Company and each Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.    ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
(b)    The amount (the “Domestic Underfunding Amount”) by which the present
value of all accumulated benefit obligations of all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87), as of the date of the most recent financial statements reflecting such
amounts, exceeds the fair market value of the assets of all Plans does not, when
aggregated with the Foreign Underfunding Amount (as defined in Section 3.12(b)),
exceed $150,000,000.
SECTION 3.11.    Disclosure. As of the Effective Date and except as disclosed in
the Company’s Form 10-Q filed with the Securities and Exchange Commission for
the quarterly period ending December 31, 2012, the Company has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Company to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected

51

--------------------------------------------------------------------------------



financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
SECTION 3.12.    Foreign Pension Plans. (a) Except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect, (i)
each Foreign Pension Plan has been maintained in substantial compliance with its
terms and in substantial compliance with the requirements of any and all
applicable laws, statutes, rules, regulations and orders (including all funding
requirements and the respective requirements of the governing documents for each
such Foreign Pension Plan) and has been maintained, where required, in good
standing with applicable regulatory authorities and (ii) all contributions
required to be made with respect to a Foreign Pension Plan have been timely
made. Neither the Company nor any Subsidiary has incurred any obligation in
connection with the termination of or withdrawal from any Foreign Pension Plan
that could reasonably be expected to have a Material Adverse Effect. No actions
or proceedings have been taken or instituted to terminate or wind-up a Foreign
Pension Plan that could reasonably be expected to have a Material Adverse
Effect.
(b)    The Dollar Equivalent of the amount (the “Foreign Underfunding Amount”)
by which the present value of the accrued benefit liabilities (whether or not
vested) under all Foreign Pension Plans, determined as of the end of the
Company’s most recently ended fiscal year on the basis of actuarial assumptions,
each of which is reasonable, exceeds the current value of the assets of all
Foreign Pension Plans allocable to such benefit liabilities does not, when
aggregated with the Domestic Underfunding Amount, exceed $150,000,000.
SECTION 3.13.    Subsidiaries. As of the Effective Date, the Company has no
Subsidiaries other than those Subsidiaries listed on Schedule 3.13. Schedule
3.13 correctly sets forth, as of the Effective Date, the jurisdiction of
organization of each Subsidiary. Schedule 3.13 correctly identifies those
Subsidiaries which constitute Material Subsidiaries as of the Effective Date.
SECTION 3.14.    Environmental Matters. In the ordinary course of its business,
the officers of the Company consider the effect of Environmental Laws on the
business of the Company and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Company
due to Environmental Laws. On the basis of this consideration, the Company has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary has received any
notice to the effect that its operations are not in material compliance with any
of the requirements of applicable Environmental Laws or are the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non‑compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.15.    Regulation U. Margin stock (as defined in Regulation U of the
Board) constitutes less than 25% of the value of those assets of the Company and
its Subsidiaries which are subject to any limitation on sale or pledge or any
other restriction hereunder. None of the making of any Loan or the use of the
proceeds thereof, the issuance of any Letter of Credit

52

--------------------------------------------------------------------------------



hereunder or any other aspect of the Transactions hereunder will violate or be
inconsistent with the provisions of Regulation T, Regulation U or Regulation X
of the Board.
SECTION 3.16.    Sanctions Laws and Regulations. None of the Company or its
Subsidiaries, or to the best of the Company’s knowledge any of its directors,
officers, brokers or other agents acting or benefiting in any capacity in
connection with the Credit Documents or any other capital raising transaction
involving any Lender, or any of its parents, subsidiaries, or affiliates, is a
Designated Person.
ARTICLE IV    

Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto (including each “Lender” under the Existing Credit Agreement)
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or email transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Borrowers shall have duly executed and delivered to the
Administrative Agent (or its counsel) a note payable to each applicable Lender
that has requested a note in the amount of its respective Commitment and all
other Credit Documents shall have been duly executed and delivered by the
appropriate Credit Party to the Administrative Agent (or its counsel), all of
which shall be in full force and effect.
(c)    The Administrative Agent (or its counsel) shall have received from each
Subsidiary Guarantor a duly executed and delivered Subsidiary Guaranty.
(d)    The Administrative Agent (or its counsel) shall have received from the
Company a duly executed and delivered Parent Guaranty.
(e)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Mayer Brown LLP, counsel for the Borrowers, in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to the Credit Parties, this Agreement or the Transactions as the
Required Lenders shall reasonably request. The Company hereby requests such
counsel to deliver such opinion.
(f)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and, to the extent such concept is
applicable, good standing of the Credit

53

--------------------------------------------------------------------------------



Parties, the authorization of the Transactions and any other legal matters
relating to the Credit Parties, this Agreement or the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.
(g)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(h)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
(i)    The Administrative Agent shall have received copies of all Governmental
Authority and third party approvals necessary or, in the reasonable discretion
of the Administrative Agent, advisable in connection with the Transactions and
all other documents reasonably requested by the Administrative Agent.
(j)    The Administrative Agent shall have received evidence satisfactory to it
that the Borrowers shall have paid, or concurrently with the initial Loans on
the Effective Date shall pay, (i) all principal amounts owed to any Lender under
the Existing Credit Agreement to the extent that such Lender’s outstanding loans
under the Existing Credit Agreement exceed such Lender’s ratable share (if any)
of the Loans upon the effectiveness hereof and (ii) all accrued interest, fees
and unreimbursed “LC Disbursements” under (and as defined in) the Existing
Credit Agreement.
(k)    If applicable, the Administrative Agent shall have received a Designation
Letter for any Subsidiary Borrower being designated as such as of the Effective
Date.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 3:00 p.m., New York City time, on May 15, 2013 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable (except any such
representation or warranty that expressly relates to or is made expressly as of
a specific earlier date, in which case such representation or warranty shall be
true and correct in all material respects (except that any representation or
warranty which is already

54

--------------------------------------------------------------------------------



qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects) with respect to or as of such specific earlier
date).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    In the case of a Loan or Letter of Credit to be denominated in a
Foreign Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in a
Foreign Currency) or the Issuing Bank (in the case of any Letter of Credit to be
denominated in a Foreign Currency) would make it impracticable for such Loan or
Letter of Credit, as applicable, to be denominated in such Foreign Currency.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:
SECTION 5.01.    Financial Statements; Ratings Changes and Other Information.
The Company will furnish to the Administrative Agent:
(a)    within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter

55

--------------------------------------------------------------------------------



and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.09 and 6.10 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be;
(e)    within 60 days following the first day of each fiscal year of the Company
(but only to the extent prepared by the Company for such fiscal year) a copy of
the investor outlook presentation prepared by the Company for such fiscal year,
which shall be accompanied by the statement of a Financial Officer of the
Company to the effect that, to the best of his or her knowledge at the time
made, such presentation is a reasonable estimate for the periods covered
thereby; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov or on the Company’s
website at http://www.molex.com and the Company has given notice that such
reports are so available. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

56

--------------------------------------------------------------------------------



SECTION 5.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$25,000,000; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Company will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION 5.04.    Payment of Obligations. The Company will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities but excluding
Indebtedness, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Company will, and
will cause each Subsidiary to, (a) use reasonable commercial efforts to keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
SECTION 5.06.    Books and Records; Inspection Rights. The Company will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities.

57

--------------------------------------------------------------------------------



The Company will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice and during normal business hours, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested; provided that
(a) so long as no Default exists, no Lender shall have the right to make more
than two such visits or inspections in any year, (b) each Lender shall
coordinate its activities pursuant to this Section 5.06 with the Administrative
Agent so as to minimize the number of visits by Lenders and avoid disruption to
the businesses of the Company and its Subsidiaries and (c) the Company shall
have the right to have representatives present at and participate in any
discussions with any independent accountants.
SECTION 5.07.    Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.08.    Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only for general corporate purposes of the Company and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only in support of the foregoing purposes.
SECTION 5.09.    Additional Guarantors.
(a)    Effective upon any Domestic Subsidiary (other than a Domestic Subsidiary
Holding Company) which is not a Material Subsidiary on the Effective Date
(either because it is not a Subsidiary on the date hereof or because it does not
on the date hereof meet the criteria for a Material Subsidiary) becoming a
Material Subsidiary, the Company shall cause such Domestic Subsidiary to, within
10 Business Days (or such longer period to which the Administrative Agent may
agree), execute and deliver to the Administrative Agent for the benefit of the
Guaranteed Parties a joinder to the Subsidiary Guaranty reasonably acceptable to
the Administrative Agent together with a legal opinion and such related
certificates and corporate documents as the Administrative Agent may reasonably
request. The Company shall promptly notify the Administrative Agent at any time
at which any Domestic Subsidiary becomes a Material Subsidiary.
(b)    If, following a change in the relevant sections of the Code or the
regulations, rules, rulings, notices or other official pronouncements issued or
promulgated thereunder, the Company does not within 30 days after a request from
the Administrative Agent or the Required Lenders deliver evidence, in form and
substance reasonably satisfactory to the Administrative Agent (which evidence
may be in the form of an opinion of counsel), with respect to any Subsidiary
Borrower which has not already become party to the Subsidiary Guaranty, that the
entering into by such Subsidiary Borrower of a guaranty in substantially the
form of the Subsidiary Guaranty could reasonably be expected to cause (i) any
undistributed earnings of such Subsidiary Borrower or its parent as determined
for Federal income tax purposes to be treated as a deemed dividend to such
Subsidiary Borrower’s direct

58

--------------------------------------------------------------------------------



or indirect United States parent for Federal income tax purposes or (ii) other
Federal income tax consequences to the Credit Parties having an adverse
financial consequence to any Credit Party, then in the case of a failure to
deliver the evidence described above, such Subsidiary Borrower shall promptly
execute and deliver the Subsidiary Guaranty (or another guaranty in
substantially similar form, if needed), guaranteeing the obligations of the
other Borrowers under the Credit Documents and under any Swap Agreement entered
into with a Guaranteed Party, in each case to the extent that the entering into
of a Subsidiary Guaranty is permitted by the laws of the respective foreign
jurisdiction and with all documents delivered pursuant to this Section 5.09(b)
to be in form and substance reasonably satisfactory to the Administrative Agent.
ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness under the Credit Documents;
(b)    Indebtedness existing on, or arising under lines of credit existing on,
the Effective Date, in each case as set forth on Schedule 6.01, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal or committed amount thereof except as contemplated by such
Schedule;
(c)    Indebtedness (i) of any Subsidiary to the Company or any other Subsidiary
or (ii) of the Company to any Subsidiary, so long as such Indebtedness of the
Company is subordinated to the Company’s obligations under the Credit Documents
on terms reasonably satisfactory to the Administrative Agent;
(d)    Indebtedness of Subsidiaries not permitted under any other clause of this
Section 6.01 if and to the extent that, immediately after giving effect to the
incurrence thereof, the aggregate outstanding principal amount of all 
Indebtedness incurred in reliance upon this clause (d) does not exceed 7.5% of
the consolidated total assets of the Company and its Subsidiaries as of the end
of the most recent fiscal quarter for which financial statements are then
available;
(e)    Entrust Indebtedness;
(f)    Factoring Indebtedness of Molex Japan in an aggregate principal amount at
no time exceeding $35,000,000;

59

--------------------------------------------------------------------------------



(g)    contingent obligations of the Company or any Subsidiary under letters of
credit issued and letters of guaranty obtained to support underlying obligations
that do not constitute Indebtedness so long as the aggregate amount of all such
contingent obligations (excluding obligations permitted by another provision of
this Section 6.01) do not at any time exceed $25,000,000;
(h)    Indebtedness of the Company or any Subsidiary as an account party in
respect of ordinary course of business trade letters of credit;
(i)    Guarantees by the Company or any Subsidiary of Indebtedness of the
Company or any Subsidiary permitted under this Section 6.01; and
(j)    other Indebtedness of the Company (excluding Indebtedness to
Subsidiaries) so long as, both before and after giving effect to the incurrence
of such Indebtedness, the Company is in Pro Forma Compliance.
SECTION 6.02.    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any asset of the Company or any Subsidiary existing on the
Effective Date and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any asset of the Company or any Subsidiary other than the assets
described on such Schedule (and the proceeds thereof) and (ii) such Lien shall
secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(c)    any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other assets of the Company
or any Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(d)    Liens on fixed assets acquired, constructed or improved by the Company or
any Subsidiary; provided that (i) such security interests secure Indebtedness
(including Capital Lease Obligations) at no time exceeding $75,000,000 in
aggregate outstanding principal amount, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100%

60

--------------------------------------------------------------------------------



of the cost of acquiring, constructing or improving such fixed assets and (iv)
such security interests shall apply only to such fixed assets and proceeds
thereof;
(e)    Liens arising out of and securing Entrust Indebtedness;
(f)    Liens in factored receivables securing Factoring Indebtedness permitted
by Section 6.01(f); and
(g)    other Liens securing obligations at no time exceeding $50,000,000 in
aggregate principal amount.
SECTION 6.03.    Fundamental Changes. (a) The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge into the Company in a transaction in which the Company is the
surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary (and, if either such
Subsidiary is a Subsidiary Guarantor, then the surviving entity shall also be a
Subsidiary Guarantor) and (iii) any Subsidiary may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a
Wholly-Owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.
(b)    The Company will not, nor will it permit any Subsidiary to, make any
Asset Disposition except for (i) Asset Dispositions among the Company and its
Subsidiaries, (ii) Asset Dispositions expressly permitted by Section 6.04(a)
through (k) or Section 6.06, (iii) transfers of accounts receivable (and rights
ancillary thereto) of Molex Japan pursuant to, and in accordance with the terms
of, the factoring agreement pursuant to which the Factoring Indebtedness
referred to in Section 6.01(f) is incurred, and (iv) the disposition of existing
investments in Hi-P International Ltd. and (v) other Asset Dispositions
(including pursuant to the last sentence of Section 6.04) of property that,
together with all other property of the Company and its Subsidiaries previously
leased, sold or disposed of in Asset Dispositions made pursuant to this Section
6.03(b)(v) during the twelve-month period ending with the month in which any
such lease, sale or other disposition occurs, do not constitute a Substantial
Portion of the property of the Company and its Subsidiaries; provided, that
Substantial Asset Dispositions shall not be permitted by this clause (v).
(c)    The Company will not, and will not permit any Subsidiary to, engage to
any material extent in any business other than businesses of the type conducted
by the Company and its Subsidiaries on the date of execution of this Agreement
and businesses reasonably related thereto.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or

61

--------------------------------------------------------------------------------



advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
(a)    Permitted Investments;
(b)    existing investments in Subsidiaries and other investments, loans and
advances existing (or required to be made pursuant to existing commitments) on
the Effective Date and described in Schedule 6.04;
(c)    loans, advances, and investments made by the Company to or in any
Subsidiary or made by any Subsidiary to or in the Company or any other
Subsidiary;
(d)    Guarantees (other than in respect of the obligations of Joint Ventures)
constituting Indebtedness permitted by Section 6.01;
(e)    subject to the provisions of this Section 6.04(e) and the requirements
contained in the definition of Permitted Acquisition, the Company and its
Wholly-Owned Subsidiaries may from time to time effect Permitted Acquisitions,
so long as: (i) no Default shall have occurred and be continuing at the time of
the consummation of the proposed Permitted Acquisition or immediately after
giving effect thereto; (ii) immediately after giving pro forma effect to such
proposed Permitted Acquisition and any Indebtedness to be incurred in connection
therewith, the Company is in Pro Forma Compliance; (iii) if the proposed
Permitted Acquisition is for aggregate consideration of $150,000,000 or more,
the Company shall have given to the Administrative Agent written notice of such
proposed Permitted Acquisition on the earlier of (x) the date on which the
Permitted Acquisition is publicly announced and (y) ten (10) Business Days prior
to consummation of such Permitted Acquisition (or such shorter period of time as
may be reasonably acceptable to the Administrative Agent), which notice shall be
executed by the President, a Vice President or a Financial Officer of the
Company and (A) shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition and (B) include computations in
reasonable detail reflecting that the Company is in Pro Forma Compliance as
required by clause (ii) of this Section 6.04(e); and (iv) at the time of any
such Permitted Acquisition involving the creation or acquisition of a
Subsidiary, or the acquisition of capital stock or other Equity Interest of any
Person, the Company and its Subsidiaries shall have complied with Section 5.09;
(f)    investments constituting Entrust Indebtedness;
(g)    bank deposits in the ordinary course of business;
(h)    payroll, travel and similar advances in the ordinary course of business;
(i)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations, or other disputes with, customers and
suppliers, in each case in the ordinary course of business;

62

--------------------------------------------------------------------------------



(j)    investments (including debt obligations) arising in connection with the
sale of assets; and
(k)    other loans, advances, investments and Guarantees by the Company and its
Subsidiaries (including to, in or in respect of the obligations of Joint
Ventures) made after the Effective Date; provided, that immediately after giving
effect to any such loan, advance or investment or the issuance of any such
Guarantee, the aggregate outstanding amount of all loans, advances and
Guarantees plus the aggregate amount of all investments, in each case made in
reliance on this clause (k), shall not exceed 5% of the consolidated total
assets of the Company and its Subsidiaries as of the end of the most recent
fiscal quarter for which financial statements are then available.
For purposes of Sections 6.04(k) and (1) investments shall be valued at all
times as the Dollar Equivalent thereof at the time made regardless of any
subsequent change in the value or amount thereof due to appreciation, loss of
value, currency fluctuation or otherwise or any dividends or similar
distributions thereon (but giving effect to any redemption or other return of
the capital amount of any such investment not exceeding the initial cost of such
investment) and (2) loans, advances and Guarantees shall at all times be deemed
to be in the Dollar Equivalent of the then outstanding amount
thereof  determined, in the case of any of the foregoing denominated in a
Foreign Currency, using the Exchange Rate with respect to such Foreign Currency
as of the time such loan, advance or Guarantee was made.


SECTION 6.05.    Swap Agreements. The Company will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Company or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Company
or any Subsidiary), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary.
SECTION 6.06.    Restricted Payments. The Company will not, and will not permit
any Subsidiary to, declare, pay or make, or agree to declare, pay or make,
directly or indirectly, any Restricted Payment, except (a) the Company may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, and (c) the Company
may make other Restricted Payments so long as (i) no Default exists immediately
prior to or immediately after giving effect to any such Restricted Payment and
(ii) both before and after giving effect to the making of any such Restricted
Payment, the Company is in Pro Forma Compliance.
SECTION 6.07.    Transactions with Affiliates. The Company will not, and will
not permit any Subsidiary to, sell, lease or otherwise transfer any assets to,
or purchase, lease or otherwise acquire any assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Company or such Subsidiary than could be obtained on an arm’s-length basis

63

--------------------------------------------------------------------------------



from unrelated third parties, (b) transactions between or among the Company and
its Subsidiaries and not involving any other Affiliate and (c) any Restricted
Payment permitted by Section 6.06.
SECTION 6.08.    Restrictive Agreements. The Company will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its assets to secure the
obligations of the Borrowers hereunder or under any guaranty thereof, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or any Swap
Agreement with a Lender or an Affiliate of a Lender that incorporates the
covenants herein by reference, (ii) the foregoing shall not apply to
restrictions and conditions existing or anticipated on the Effective Date
identified on Schedule 6.08 (but shall apply to any extension or renewal of, or
any amendment or modification of, any such restriction or condition expanding
the scope thereof), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the assets
securing such Indebtedness, (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, (vi) clause (b) of the foregoing shall not apply to any agreement or
arrangement pursuant to which the Company asserts that its investments in
Foreign Subsidiaries will be permanently reinvested and that foreign earnings
will not be repatriated to the United States in accordance with Financial
Accounting Standards Board Accounting Standards Codification 740-10-25-3 (or any
other Financial Accounting Standard having a similar result or effect) and (vii)
the foregoing shall not apply to restrictions or conditions which are included
in privately placed senior notes of the Company which are no more restrictive
than the provisions of this Agreement or which, under certain circumstances,
require that Liens securing other Indebtedness of the Company equally and
ratably secure such notes and other obligations arising under the related note
purchase agreements.
SECTION 6.09.    Minimum Interest Coverage Ratio. The Company will not permit
the Interest Coverage Ratio as of the end of any fiscal quarter of the Company
to be less than 3.50:1.00.
SECTION 6.10.    Maximum Leverage Ratio. The Company will not permit the
Leverage Ratio as of the end of any fiscal quarter of the Company to be greater
than 3.00:1.00.
SECTION 6.11.    Fiscal Year. The Company will not, nor will it permit any
Subsidiary to, change its fiscal year to end on any date other than June 30 of
each year; provided, that any Subsidiary may change its fiscal year to end on
December 31 of each year.
SECTION 6.12.    Subordinated Indebtedness; Other Indebtedness and Payments. The
Company will not, and will not permit any Subsidiary to, make any amendment or

64

--------------------------------------------------------------------------------



modification to the indenture, note or other agreement evidencing or governing
any subordinated Indebtedness or directly or indirectly voluntarily prepay,
defease or in substance defease, purchase, redeem, retire or otherwise acquire,
any subordinated Indebtedness prior to the date when due while a Default has
occurred and is continuing or in violation of any relevant term of
subordination.
SECTION 6.13.    Sanctions Laws and Regulations. (a) The Borrowers shall not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person (i) to fund any activities or business of or with any Designated
Person, or in any country or territory, that at the time of such funding is the
subject of any sanctions under any applicable Sanctions Laws and Regulations, or
(ii) in any other manner that would result in a violation of any Sanctions Laws
and Regulations by any party to this Agreement.
(b)    None of the funds or assets of the Borrowers that are used to pay any
amount due pursuant to the Credit Documents shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are the
subject of sanctions under any applicable Sanctions Laws and Regulations.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any cash
collateral amount due pursuant to Section 2.06(j) when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any reimbursement obligation in respect of
any LC Disbursement, any interest on any Loan or any fee or any other amount
(other than an amount referred to in clause (a) of this Article) payable under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five days (or, in the case of
LC Disbursements, three Business Days);
(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any other
Credit Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made or deemed made;
(d)    the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Company’s
existence) or 5.08 or in Article VI;

65

--------------------------------------------------------------------------------



(e)    the Company shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the assets securing
such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding-up, administration,
reorganization or other relief in respect of the Company or any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, administration, receivership or similar law now
or hereafter in effect or (ii) the appointment of a liquidator, receiver,
trustee, custodian, sequestrator, conservator, administrator, administrative
receiver or similar official for the Company or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, winding-up, administration,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a liquidator, receiver, trustee, custodian,
sequestrator, conservator, administrator or similar official for the Company or
any Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(j)    the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Company, any Subsidiary or
any

66

--------------------------------------------------------------------------------



combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by one or more judgment creditors to attach or
levy upon any assets of the Company or any Subsidiary to enforce one or more
judgments in such aggregate amount;
(l)    an ERISA Event or circumstance in respect of any Foreign Pension Plan
shall have occurred that, when taken together with all other ERISA Events and
such circumstances that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control shall occur; or
(n)    except as otherwise provided in Section 6.03(a), the Parent Guaranty, the
Subsidiary Guaranty or any provisions thereof shall cease to be in full force or
effect as to the Company or any Subsidiary Guarantor, or the Company, any
Subsidiary Guarantor or any Person acting for or on behalf of the Company or any
Subsidiary Guarantor shall deny or disaffirm the Company’s or such Subsidiary
Guarantor’s obligations under the Parent Guaranty or the Subsidiary Guaranty, as
applicable;
then, and in every such event (other than an event with respect to any Credit
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Credit Party
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders and Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it

67

--------------------------------------------------------------------------------



were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in

68

--------------------------------------------------------------------------------



connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
The Administrative Agent shall be permitted from time to time to designate one
of its Affiliates to perform the duties to be performed by the Administrative
Agent hereunder with respect to Loans and Borrowings denominated in Foreign
Currencies. The provisions of this Article VIII and the other provisions of this
Agreement shall apply to any such Affiliate mutatis mutandis.
No Lender identified in this Agreement as a “Co-Documentation Agent” or a
“Co-Syndication Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender.

69

--------------------------------------------------------------------------------



Each Lender hereby makes the same acknowledgments with respect to such Lenders
as it makes with respect to the Agent in this Article VIII.
Without limiting the foregoing, if all of the Equity Interests held by the
Company and its Subsidiaries in any Subsidiary Guarantor are sold or transferred
in a transaction permitted hereunder (other than to the Company or to a
Subsidiary thereof), such Subsidiary Guarantor and its subsidiaries shall be
released from the Subsidiary Guaranty upon the consummation of such transaction
and the Administrative Agent is authorized and directed to take any actions
deemed appropriate in order to effect the foregoing.
ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Company or any Subsidiary Borrower, to it at Molex
Incorporated, 2222 Wellington Court, Lisle, Illinois 60532, Attention of David
D. Johnson (Telecopy No. (630) 416-4936);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, 10 South Dearborn Street, Floor 7, Chicago, IL 60603, Attention of
April Yebd (Telecopy No. (312) 385-7098);
(iii)    if to the Administrative Agent for Eurocurrency Loans in Foreign
Currencies, to J.P. Morgan, 25 Bank Street, Canary Wharf, London E14 5JP,
Attention of Ridwana Moosafeer, Telecopy No. +44 (0) 20 7777 2360);
(iv)    if to JPMorgan in its capacity as Issuing Bank, to it at 10 South
Dearborn Street, Floor 7, Chicago, IL 60603, Attention of Debra C. Williams
(Telecopy No. (312) 385-7098);
(v)    if to the Swingline Lender, to it at 10 South Dearborn Street, Floor 7,
Chicago, IL 60603, Attention of April Yebd (Telecopy No. (312) 385-7098); and
(vi)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

70

--------------------------------------------------------------------------------



Notices delivered through Electronic Systems, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or any
of the Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    Electronic Systems.
(i)    The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Company or the other Credit Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or

71

--------------------------------------------------------------------------------



otherwise) arising out of any Credit Party’s or the Administrative Agent’s
transmission of communications through an Electronic System except to the extent
such damages are found by a final, non-appealable judgment of a court to arise
from the willful misconduct or gross negligence of such Person. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Credit Parties pursuant to any
Credit Document or the transactions contemplated therein which is distributed by
the Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to (A) waive, amend or modify any
rights hereunder, (B) make any determination or grant any consent hereunder, (C)
approve any Foreign Currency hereunder or (D) approve any Subsidiary Borrower
pursuant to Section 2.20(a), without the written consent of each Lender, (vi)
except in connection with a transaction permitted by Section 6.03, release any
Subsidiary Guarantor (which at the time of such release is a Material
Subsidiary) from its obligations under the Subsidiary Guaranty, without the
written consent of each Lender or (vii) release the Company from its obligations
under the Parent Guaranty; provided further that no such

72

--------------------------------------------------------------------------------



agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be, and, without limiting the foregoing,
Section 2.22 shall not be amended or modified without the consent of each of
such parties. Notwithstanding the foregoing, upon the execution and delivery of
all documentation required by the Administrative Agent to be delivered pursuant
to Section 2.09(d) in connection with an increase in the Commitments, this
Agreement shall be deemed amended without further action by any Lender or any
Credit Party to reflect, as applicable, the new Lenders and the terms of their
new Commitments or Loans.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the reasonable and documented fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    The Company shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Company or any Subsidiary, or any Environmental Liability related in any way
to the Company or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final

73

--------------------------------------------------------------------------------



and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Affiliates. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
(d)    To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
No Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby except to the extent such damages are found by a
final, non‑appealable judgment of a court to arise from the willful misconduct
or gross negligence of such indemnified person.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than Ineligible Institutions)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans

74

--------------------------------------------------------------------------------



at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
(A)    the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment, an Affiliate of such Lender or an Approved Fund; and
(C)    each Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates, the other Credit Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the

75

--------------------------------------------------------------------------------



ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower or any of its Affiliates, or (d) a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, one or
more natural persons; provided that, such holding company, investment vehicle or
trust shall not constitute an Ineligible Assignee if it (x) has not been
established for the primary purpose of acquiring any Loans or Commitments, (y)
is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consists of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of (and
interest on) the Loans and LC Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein

76

--------------------------------------------------------------------------------



in the Register; provided that if either the assigning Lender or the assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of and without notice to the
Borrowers, the Administrative Agent, any Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit

77

--------------------------------------------------------------------------------



or its other obligations under any this Agreement) except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or email (in a .pdf or similar file) shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,”

78

--------------------------------------------------------------------------------



“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the Illinois
Electronic Commerce Security Act or any other similar state laws based on the
Uniform Electronic Transactions Act.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of such Person now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of Illinois.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of Illinois sitting in Cook County and of the United States
District Court of the Northern District of Illinois, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Illinois State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrowers or their respective properties in the
courts of any jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter

79

--------------------------------------------------------------------------------



have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
auditors, legal counsel and other advisors (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Company, (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than the Company or any Affiliate thereof or (i) on a
confidential basis, to any rating agency when required by such rating agency.
For the purposes of this Section, “Information” means all information received
from the Company or any Affiliate

80

--------------------------------------------------------------------------------



thereof relating to the Company or its business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a non-confidential basis prior to disclosure by the Company or any Affiliate
thereof. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS AFFILIATES,
THE OTHER CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.14.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Credit Parties that
pursuant to the requirements of the Act,

81

--------------------------------------------------------------------------------



it is required to obtain, verify and record information that identifies such
Person, which information includes the names and addresses of the Credit Parties
and other information that will allow such Lender to identify the Credit Parties
in accordance with the Act.
SECTION 9.15.    Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(b)    The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss; and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Credit in
the Agreement Currency, the Applicable Creditor shall return such excess to the
Applicable Borrower. The obligations of the Borrowers contained in this Section
9.15 shall survive the termination of this Agreement and the payment of all
other amounts owing hereunder.
SECTION 9.16.    Appointment. Each Subsidiary Borrower hereby authorizes and
empowers the Company to act as its representative and attorney-in-fact for the
purposes of signing documents and giving and receiving notices (including
borrowing requests and interest elections hereunder) and other communications in
connection with the this Agreement and the transactions contemplated thereby and
for the purposes of modifying or amending any provision of this Agreement and
further agrees that the Administrative Agent and each Lender may conclusively
rely on the foregoing authorization.
SECTION 9.17.    Amendment and Restatement.
(a)    On the Effective Date the Existing Credit Agreement shall be amended,
restated and superseded in its entirety hereby. The parties hereto acknowledge
and agree that (i) this Agreement, any promissory notes delivered pursuant to
Section 2.10 and the other Credit Documents executed and delivered in connection
herewith do not constitute a novation, payment and reborrowing, or termination
of the obligations under the Existing Credit Agreement as in effect prior to the
Effective Date and (ii) such obligations are in all respects continuing with
only the terms thereof being modified as provided in this Agreement. Without
limiting the foregoing, the parties agree that, notwithstanding any provision
herein or in the Existing Credit Agreement to the contrary, (i) “Loans”
outstanding on the Effective Date under the Existing Credit Agreement (“Existing

82

--------------------------------------------------------------------------------



Loans”) shall remain outstanding on the Effective Date as Loans hereunder except
to the extent of repayments contemplated by Section 4.01(j) hereof, which
repayments may be made to the applicable Lenders on a non-ratable basis to the
extent required to satisfy the condition set forth in such Section 4.01(j), (ii)
each Lender shall be required to fund new monies in respect of Loans on the
Effective Date only to the extent that its pro rata (relative to Commitment
amount) share of Loans requested by the Company to be made or continued on such
date is less than the aggregate amount of its Existing Loans, (iii) the
Borrowers hereby direct the Administrative Agent to apply any new monies funded
by any Lender on the Effective Date as contemplated by the preceding clause (ii)
first to the repayment of amounts payable pursuant to Section 4.01(j) and then
to amounts payable pursuant to Section 4.01(h) with any remaining amount
deposited to such account as the Company may direct, (iv) all Loans outstanding
on the Effective Date after giving effect to the foregoing shall be deemed part
of a single Borrowing and (v) solely for purposes of Section 2.16, all Existing
Loans shall be deemed to have been prepaid in full on the Effective Date.
(b)    Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of the Borrowers contained in the
Existing Credit Agreement, the Borrowers acknowledge and agree that any causes
of action or other rights created in favor of the Administrative Agent, any
Lender or their respective successors arising out of the representations and
warranties of the Borrowers contained in or delivered (including representations
and warranties delivered in connection with the making of the loans or other
extensions of credit thereunder) in connection with the Existing Credit
Agreement shall survive the execution and delivery of this Agreement; provided,
that it is understood and agreed that the Borrowers’ monetary obligations under
the Existing Credit Agreement in respect of the loans and letters of credit
thereunder are evidenced by this Agreement as provided in Article II hereof.
(c)    All indemnification obligations of the Borrowers pursuant to the Existing
Credit Agreement (including any arising from a breach of the representations
thereunder) shall survive the amendment and restatement of the Existing Credit
Agreement pursuant to this Agreement.
(d)    The Existing Lenders constituting “Required Lenders” under the Existing
Credit Agreement hereby waive (i) the requirement pursuant to Section 2.09(c) of
the Existing Credit Agreement that the Borrower deliver prior notice of its
election to terminate the “Commitments” under the Existing Credit Agreement and
(ii) the requirement pursuant to Section 2.11(b) of the Existing Credit
Agreement that the Borrower deliver prior notice of its election to prepay all
outstanding “Loans” under the Existing Credit Agreement.
[signature pages follow]

83

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
MOLEX INCORPORATED
By____________________________________
Name: David D. Johnson
Title: Executive Vice President, Chief Financial Officer and Treasurer




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
By____________________________________    
Name:
Title:


























Signature Page to Amended and Restated Credit Agreement




--------------------------------------------------------------------------------



[LENDER], as a Lender
By____________________________________    
Name:
Title:








































Signature Page to Amended and Restated Credit Agreement




--------------------------------------------------------------------------------



Schedule 1.01


PRICING SCHEDULE
Applicable Rate
Level I
Status
Level II Status
Level III Status
Level IV Status
Eurocurrency Spread
1.00%
1.25%
1.50%
1.75%
ABR Spread
0.00%
0.25%
0.50%
0.75%
Commitment Fee Rate
0.15%
0.175%
0.20%
0.25%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 5.01 of this Agreement.
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 1.00 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Leverage Ratio is less
than or equal to 1.50 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.00 to 1.00.
“Level IV Status” exists at any date if the Company has not qualified for Level
I Status, Level II Status or Level III Status.
“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.
The Applicable Rate shall be determined in accordance with the foregoing table
based on the Company’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Rate shall be effective five Business
Days after the Administrative Agent has received the applicable Financials. If
the Company fails to deliver the Financials to the Administrative Agent at the
time required pursuant to the Credit Agreement, then the Applicable Rate shall
be the highest Applicable Rate set forth in the foregoing table until five
Business Days after such Financials are so delivered. Until adjusted after the
Effective Date, Level I Status shall be deemed to exist.





--------------------------------------------------------------------------------



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]
3.
Borrowers:    Molex Incorporated and the Subsidiary Borrowers from time to

time party to the Credit Agreement
4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

________________________
1
Select as applicable.




--------------------------------------------------------------------------------



5.
Credit Agreement:    Amended and Restated Credit Agreement dated as of April 23,
2013 among Molex Incorporated, the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the other agents party thereto, as amended,
restated, supplemented or otherwise modified and in effect from time to time

6.
Assigned Interest:

Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
$
$
%
$
$
%
 
 
 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the other Credit Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: ______________________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By: ______________________________    
Title:
________________________
2
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.




--------------------------------------------------------------------------------



[Consented to and]3 Accepted:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By__________________________________
Title:
[Consented to:]4 
MOLEX INCORPORATED
By__________________________________
Title:
Consented to:


JPMORGAN CHASE BANK, N.A.,
as an Issuing Bank
By__________________________________
Title:




















________________________
3
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4
To be added only if the consent of the Company and/or other parties is required
by the terms of the Credit Agreement.




--------------------------------------------------------------------------------



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------



3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of Illinois.



--------------------------------------------------------------------------------



EXHIBIT B


FORM OF DESIGNATION LETTER


___________________, 20___


JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders
under the Credit Agreement referred to below
10 South Dearborn Street
Floor 7, Chicago, IL 60603
Attention: April Yebd


Re: Designation Letter


Ladies and Gentlemen:


We refer to the Amended and Restated Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of April 23, 2013 among Molex Incorporated (the “Company”),
the Subsidiary Borrowers from time to time party thereto, the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Unless otherwise defined herein, capitalized terms used in this Designation
Letter have the meanings ascribed thereto in the Credit Agreement.


The Company hereby designates [_____________] (the “Designated Subsidiary”), a
Wholly-Owned Subsidiary of the Company that is a Foreign Subsidiary duly
[incorporated] under the laws of [_______], as a “Subsidiary Borrower” in
accordance with Section 2.20 of the Credit Agreement until such designation is
terminated in accordance with Section 2.20 of the Credit Agreement.


The Designated Subsidiary hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Subsidiary Borrower
under the Credit Agreement and agrees and confirms that, upon your execution and
return to the Company of the enclosed copy of this letter, the Designated
Subsidiary shall be a Subsidiary Borrower for purposes of the Credit Agreement
and agrees to be bound by and perform and comply with the terms and provisions
of the Credit Agreement applicable to it as if it had originally executed the
Credit Agreement as a Subsidiary Borrower. The Designated Subsidiary hereby
authorizes and empowers the Company to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including borrowing requests and interest elections under the Credit
Agreement) and other communications in connection with the Credit Agreement and
the transactions contemplated thereby and for the purposes of modifying or
amending any provision of the Credit Agreement and further agrees that the
Administrative Agent and each Lender may conclusively rely on the foregoing
authorization.





--------------------------------------------------------------------------------



The Company hereby represents and warrants to the Administrative Agent and each
Lender that, both before and after giving effect to this Designation Letter, (i)
the representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the date hereof (except any such representation or warranty that
expressly relates to or is made expressly as of a specific earlier date, in
which case such representation or warranty shall be true and correct in all
material respects (except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects) with respect to or as of such specific earlier
date), and (ii) no Default has occurred and is continuing. The Designated
Subsidiary represents and warrants that, insofar as they relate to such
Designated Subsidiary, each of the representations and warranties set forth in
Article III of the Credit Agreement is true and correct in all material respects
(except that any representation or warranty which is already qualified as to
materiality or by reference to Material Adverse Effect shall be true and correct
in all respects) on and as of the date hereof (except any such representation or
warranty that expressly relates to or is made expressly as of a specific earlier
date, in which case such representation or warranty shall be true and correct in
all material respects (except that any representation or warranty which is
already qualified as to materiality or by reference to Material Adverse Effect
shall be true and correct in all respects) with respect to or as of such
specific earlier date).


This Designation Letter shall be governed by, and construed in accordance with,
the internal laws (without regard to the conflict of laws provisions) of the
State of Illinois. Without limiting any other provisions hereof, the Designated
Subsidiary hereby submits to jurisdiction and makes the waivers and otherwise in
all aspects agrees to the terms of Sections 9.09(b), (c) and (d) of the Credit
Agreement as if fully set forth herein.


EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DESIGNATION LETTER BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.





--------------------------------------------------------------------------------



Very truly yours,


MOLEX INCORPORATED


By: ______________________________
Name: ______________________
Title: _______________________




[NAME OF DESIGNATED SUBSIDIARY]


By: ______________________________
Name: ______________________
Title: _______________________





--------------------------------------------------------------------------------



EXHIBIT C
FORM OF TERMINATION LETTER
JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders
under the Credit Agreement referred to below
10 South Dearborn Street
Floor 7, Chicago, IL 60603
Attention: April Yebd


Ladies and Gentlemen:


We refer to the Amended and Restated Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of April 23, 2013 among Molex Incorporated (the “Company”),
the Subsidiary Borrowers from time to time party thereto, the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Unless otherwise defined herein, capitalized terms used in this Termination
Letter have the meanings ascribed thereto in the Credit Agreement.
The Company hereby terminates the status as a Subsidiary Borrower of
_________________, a [corporation incorporated] under the laws of
_______________ (the “Designated Subsidiary”), in accordance with Section 2.20
of the Credit Agreement, effective as of the date of receipt of this notice by
the Administrative Agent. The undersigned hereby represent and warrant that all
Loans made to the Designated Subsidiary and all related interest have been paid
in full on or prior to the date hereof. Notwithstanding the foregoing, this
Termination Letter shall not terminate (a) any obligation of the Designated
Subsidiary under the Credit Agreement that remains unpaid on the date hereof
(including, without limitation, any obligation arising hereafter in respect of
the Designated Subsidiary under Sections 2.15, 2.16 or 2.17 of the Credit
Agreement) or (b) the obligations of the Company under the Parent Guaranty with
respect to any such unpaid obligations of the Designated Subsidiary.
Very truly yours,

MOLEX INCORPORATED
By: ________________________________
Name:
Title:



--------------------------------------------------------------------------------



[SUBSIDIARY BORROWER]
By: ________________________________
Name:
Title:



--------------------------------------------------------------------------------



EXHIBIT D-1
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”) dated as of April 23, 2013 among Molex
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Applicable
Borrower with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Applicable Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Applicable Borrower and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__





--------------------------------------------------------------------------------



EXHIBIT D-2
FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”) dated as of April 23, 2013 among Molex
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Applicable
Borrower with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Applicable
Borrower and the Administrative Agent and (2) the undersigned shall have at all
times furnished the Applicable Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__



--------------------------------------------------------------------------------



EXHIBIT D-3
FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”) dated as of April 23, 2013 among Molex
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__



--------------------------------------------------------------------------------



EXHIBIT D-4
FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”) dated as of April 23, 2013 among Molex
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__







--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED SUBSIDIARY GUARANTY
AMENDED AND RESTATED SUBSIDIARY GUARANTY dated as of April 23, 2013 (this
“Guaranty”) made by each of the Persons that is a signatory hereto (each
individually a “Guarantor” and collectively, the “Guarantors”) in favor of
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under the Credit Agreement referred to below for the
benefit of the Administrative Agent, the Lenders and their Affiliates to the
extent provided below.
WITNESSETH:
WHEREAS, Molex Incorporated, a Delaware corporation (the “Company”), the
Administrative Agent and certain other financial institutions are
contemporaneously herewith entering into an Amended and Restated Credit
Agreement dated as of the date hereof (as same may be amended, supplemented or
otherwise modified and/or restated from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
to be made by the Lenders (as defined therein) to the Borrowers (as hereinafter
defined). Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to them by the Credit Agreement;
WHEREAS, in connection with the Existing Credit Agreement, various Subsidiaries
entered into the Subsidiary Guaranty (as defined in the Existing Credit
Agreement), which Subsidiary Guaranty is amended and restated in its entirety
hereby;
WHEREAS, the Company may from time to time designate one or more Foreign
Subsidiaries as Subsidiary Borrowers under the Credit Agreement (together with
the Company, the “Borrowers”);
WHEREAS, it is a condition precedent to the extension of credit by the Lenders
under the Credit Agreement that each Guarantor execute and deliver this Guaranty
whereby each Guarantor shall guarantee the payment when due of all Liabilities
(as defined below); and
WHEREAS, in consideration of the financial and other support that the Company
has provided, and such financial and other support as the Company or any other
Borrower may in the future provide, to the Guarantors, and in order to (a)
induce the Lenders and the Administrative Agent to enter into the Credit
Agreement and extend credit thereunder and (b) induce the Lenders and their
Affiliates to enter into one or more Swap Agreements permitted by the Credit
Agreement (such agreements, as from time to time amended, supplemented or
otherwise modified, being the “Covered Swap Agreements”), and because each
Guarantor has determined that executing this Guaranty is in its interest and to
its financial benefit, each Guarantor is willing to guarantee the obligations of
the Borrowers under the Credit Agreement, any notes issued thereunder, the other
Credit Documents and any applicable Covered Swap Agreement (all of the foregoing
agreements or arrangements being the “Facilities” and any writing evidencing,
supporting or securing a Facility, including but not limited to this Guaranty,
as such writing may be amended, supplemented or otherwise modified from time to
time, being a “Facility Document”).



--------------------------------------------------------------------------------



NOW THEREFORE, in order to induce the Guaranteed Parties (as defined below) to
enter into or extend or continue credit or give financial accommodation under
the Facilities, each Guarantor hereby agrees as follows:
1.Guaranty of Payment. Each Guarantor unconditionally and irrevocably guarantees
to each of the Administrative Agent, the Lenders and each of their Affiliates
party to a Covered Swap Agreement (each individually, a “Guaranteed Party” and,
collectively, the “Guaranteed Parties”) the punctual payment of all sums now
owing or which may in the future be owing by the Borrowers under the Facility
Documents when the same are due and payable, whether on demand, at stated
maturity, by acceleration or otherwise, and whether for principal, interest,
fees, expenses, indemnification or otherwise (all of the foregoing sums being
the “Liabilities”); provided, however, that the definition of “Liabilities”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations (as defined below) of such Guarantor for purposes of determining any
obligations of any Guarantor. The Liabilities include, without limitation,
interest accruing after the commencement of a proceeding under bankruptcy,
insolvency or similar laws of any jurisdiction at the rate or rates provided in
the Facility Documents. Upon the failure by any Borrower to pay punctually any
Liability, each Guarantor agrees that it shall forthwith on demand pay to the
Administrative Agent for the benefit of the Guaranteed Parties (or in the case
of amounts owing under a Covered Swap Agreement, to the applicable Guaranteed
Party) the amount not so paid at the place and in the manner specified in the
applicable Facility Document. This Guaranty is a guarantee of payment and not of
collection only. The Guaranteed Parties shall not be required to exhaust any
right or remedy or take any action against any Borrower or any other Person or
any collateral. Each Guarantor agrees that, as between such Guarantor and the
Guaranteed Parties, the Liabilities may be declared to be due and payable for
the purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any declaration as regards any
Borrower and that in the event of a declaration or attempted declaration, the
Liabilities shall immediately become due and payable by such Guarantor for the
purposes of this Guaranty. All liabilities of the Guarantors hereunder shall be
the joint and several liabilities of each Guarantor. For purposes hereof,
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation (as defined below) if, and to the extent that, all or a portion of
the Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute (the “Commodity Exchange
Act”) or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) (a) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Guarantor is a “financial entity,” as
defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor
provision thereto), at the time the Guarantee of such Subsidiary Guarantor
becomes or would become effective with respect to such related Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps



--------------------------------------------------------------------------------



for which such Guarantee or security interest is or becomes illegal. For
purposes hereof, “Swap Obligation” means, with respect to any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
2.    Guaranty Absolute. Each Guarantor guarantees that the Liabilities shall be
paid strictly in accordance with the terms of the Facility Documents. The
liability of a Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Facility Documents or Liabilities, or
any other amendment or waiver of or any consent to departure from any of the
terms of any Facility Document or Liability, including any increase or decrease
in the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, any other guarantee or support document, or any
exchange, release or non-perfection of any collateral, for all or any of the
Facility Documents or Liabilities; (c) any present or future law, regulation or
order of any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Facility Document or Liability; (d) without being limited by the foregoing, any
lack of validity or enforceability of any Facility Document or Liability; and
(e) any other setoff, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to the Facility
Documents or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, any Borrower or any
Guarantor.
3.    Guaranty Irrevocable. This Guaranty is a continuing guarantee of the
payment of all Liabilities now or hereafter existing under the Facility
Documents and shall remain in full force and effect until payment in full of all
Liabilities and other amounts payable under this Guaranty and until the Facility
Documents are no longer in effect.
4.    Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by any Guaranteed Party
on the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though the payment had not been made.
5.    Subrogation. No Guarantor shall exercise any rights which it may acquire
by way of subrogation, by any payment made under this Guaranty or otherwise,
until all the Liabilities have been paid in full and the Facility Documents are
no longer in effect. If any amount is paid to a Guarantor on account of
subrogation rights under this Guaranty at any time when all the Liabilities have
not been paid in full, the amount shall be held in trust by such Guarantor for
the benefit of the Guaranteed Parties and shall be promptly paid to the
Administrative Agent for the benefit of the Guaranteed Parties to be credited
and applied to the Liabilities, whether matured or unmatured or absolute or
contingent, in accordance with the terms hereof and of the Facility Documents.
If a Guarantor makes payment to the Guaranteed Parties of all or any part of the
Liabilities and all the Liabilities are paid in full and the Facility Documents
are no longer in effect, the applicable Guaranteed Party shall, at such
Guarantor’s request, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to



--------------------------------------------------------------------------------



evidence the transfer by subrogation to such Guarantor of an interest in the
Liabilities resulting from such payment.
6.    Subordination. Without limiting the Guaranteed Parties’ rights under any
other agreement, any liabilities owed by any of the Borrowers to a Guarantor in
connection with any extension of credit or financial accommodation by a
Guarantor to or for the account of such Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Liabilities,
and such liabilities of such Borrower to such Guarantor, if the Administrative
Agent so requests, shall be collected, enforced and received by such Guarantor
as trustee for the Guaranteed Parties and shall be paid over to the
Administrative Agent for the benefit of the Guaranteed Parties on account of the
Liabilities but without reducing or affecting in any manner the liability of
such Guarantor under the other provisions of this Guaranty.
7.    Payments Generally. All payments by a Guarantor hereunder shall be made in
the manner, at the place and in the currency (the “Payment Currency”) required
by the applicable Facility Document; provided, however, that if the Payment
Currency is other than Dollars, a Guarantor may, at its option (or, if for any
reason whatsoever such Guarantor is unable to effect payments in the foregoing
manner, such Guarantor shall be obligated to) pay to the applicable Guaranteed
Party at its principal office the equivalent amount in Dollars computed in the
same manner as, and such Guarantor shall indemnify the applicable Guaranteed
Party to the same extent as set forth in, Section 9.15 of the Credit Agreement.
8.    Certain Taxes. Each Guarantor further agrees that all payments to be made
hereunder shall be made without setoff or counterclaim and free and clear of,
and without deduction for, any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, restrictions or conditions of any nature whatsoever
now or hereafter imposed, levied, collected, withheld or assessed by any country
or by any political subdivision or taxing authority thereof or therein, other
than Excluded Taxes (all of the foregoing, “Taxes”). If any Taxes are required
to be withheld from any amounts payable to a Guaranteed Party hereunder, the
amounts so payable to such Guaranteed Party shall be increased to the extent
necessary to yield to such Guaranteed Party (after payment of all Taxes) the
amounts payable hereunder in the full amounts so to be paid. Whenever any such
Tax is withheld and paid by a Guarantor, as promptly as possible thereafter,
such Guarantor shall send the Administrative Agent an official receipt showing
payment thereof, together with such additional documentary evidence as may be
reasonably required from time to time by the Administrative Agent or such
Guaranteed Party.
9.    Representations and Warranties. Each Guarantor represents and warrants
that: (a) the execution, delivery and performance of this Guaranty by such
Guarantor (i) are within such Guarantor’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or limited
liability company and, if required, stockholder or similar action on the part of
such Guarantor, (ii) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (iii) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of such Guarantor or any of its Subsidiaries or any
order of any



--------------------------------------------------------------------------------



Governmental Authority and (iv) will not violate or result in a default under
any indenture, agreement or other instrument binding upon such Guarantor or any
of its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by such Guarantor or any of its Subsidiaries; (b) this
Guaranty has been duly executed and delivered by such Guarantor and constitutes
the legal, valid and binding obligation of such Guarantor enforceable against
such Guarantor in accordance with its terms, except to the extent that
enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally; and (c) in executing and
delivering this Guaranty, such Guarantor has (i) without reliance on any
Guaranteed Party or any information received from any Guaranteed Party and based
upon such documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and the Borrowers, the
Borrowers’ businesses, assets, operations, prospects and condition, financial or
otherwise, and any circumstances which may bear upon such transactions, any
Borrower or the obligations and risks undertaken herein with respect to the
Liabilities; (ii) adequate means to obtain from the Borrowers on a continuing
basis information concerning the Borrowers; (iii) full and complete access to
the Facility Documents and any other documents executed in connection with the
Facility Documents; and (iv) not relied and will not rely upon any
representations or warranties of any Guaranteed Party not embodied herein or any
acts heretofore or hereafter taken by any Guaranteed Party (including but not
limited to any review by any Guaranteed Party of the affairs of the Borrowers).
Each Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on the date of this Guaranty and on
the date of each Borrowing and each issuance request with respect to each Letter
of Credit requested under the Credit Agreement.
10.    Limitation on Obligations. The provisions of this Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or any Guaranteed Party, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 10 with respect to the Maximum
Liability of the Guarantors is intended solely to preserve the rights of the
Guaranteed Parties hereunder to the maximum extent not subject to avoidance
under applicable law, and neither the applicable Guarantor nor any other Person
shall have any right or claim under this Section 10 with respect to the Maximum
Liability, except to the extent necessary so that the obligations of the
Guarantor hereunder shall not be rendered voidable under applicable law.
Each Guarantor agrees that the Liabilities may at any time and from time to time
exceed the Maximum Liability of such Guarantor, and may exceed the aggregate
Maximum Liability of all other Guarantors, without impairing this Guaranty or
affecting the rights and remedies of the Guaranteed Parties hereunder. Nothing
in this Section 10 shall be construed to increase any Guarantor’s obligations
hereunder beyond its Maximum Liability.



--------------------------------------------------------------------------------



In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or other means) to (ii)
the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by all Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or other means).
Nothing in this Section 10 shall affect any Guarantor’s several liability for
the entire amount of the Liabilities (up to such Guarantor’s Maximum Liability).
Each Guarantor covenants and agrees that its right to receive any contribution
under this Guaranty from a Non-Paying Guarantor shall be subordinate and junior
in right of payment to all the Liabilities. The provisions of this Section 10
are for the benefit of both the Guaranteed Parties and the Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.
11.    Application of Payments. All payments received by the Administrative
Agent hereunder shall be applied by the Administrative Agent to payment of the
Liabilities in the following order unless the Administrative Agent and each of
the Lenders shall otherwise agree or a court of competent jurisdiction shall
otherwise direct:
FIRST, to payment of all reasonable and documented costs and expenses of the
Administrative Agent incurred in connection with the collection and enforcement
of the Liabilities or of any security interest granted to the Administrative
Agent in connection with any collateral securing the Liabilities;
SECOND, to payment of that portion of the Liabilities constituting accrued and
unpaid interest and fees (other than in respect of Swap Agreements), pro rata
among the Guaranteed Parties in accordance with the amount of such accrued and
unpaid interest and fees then due and owing to each of them;
THIRD, to payment of the principal of the Liabilities and the net early
termination payments and any other obligations under Covered Swap Agreements
then due and owing from the Borrowers to any of the Guaranteed Parties, pro rata
among the Guaranteed Parties in accordance with the amount of such principal and
such net early termination payments and other obligations under Covered Swap
Agreements then due and owing to each of them; and



--------------------------------------------------------------------------------



FOURTH, to payment of any Liabilities (other than those listed above) pro rata
among those parties to whom such Liabilities are due in accordance with the
amounts owing to each of them.
Notwithstanding the foregoing, amounts received from any Guarantor that is not a
Qualified ECP Guarantor (as defined below) shall not be applied to any Excluded
Swap Obligation of such Guarantor. For purposes hereof, “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Guarantor that has
total assets exceeding $10,000,000 at the time the relevant Guarantee or grant
of the relevant security interest becomes or would become effective with respect
to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
12.    Remedies Generally. The remedies provided in this Guaranty are cumulative
and not exclusive of any remedies provided by law.
13.    Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Guaranteed
Parties may otherwise have, each Guaranteed Party shall be entitled, at its
option, to offset balances (general or special, time or demand, provisional or
final) held by it for the account of such Guarantor at any of such Guaranteed
Party’s offices, in Dollars or in any other currency, against any amount payable
by such Guarantor under this Guaranty which is not paid when due (regardless of
whether such balances are then due to such Guarantor), in which case it shall
promptly notify such Guarantor thereof; provided that the Guaranteed Parties’
failure to give such notice shall not affect the validity thereof.
14.    Formalities. Each Guarantor waives presentment, notice of dishonor,
protest, notice of acceptance of this Guaranty or incurrence of any Liability
and any other formality with respect to any of the Liabilities or this Guaranty.
15.    Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty, nor consent to any departure by a Guarantor therefrom, shall be
effective unless it is in writing and signed by the Administrative Agent, and
then the waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of any
Guaranteed Party to exercise, and no delay in exercising, any right under this
Guaranty shall operate as a waiver or preclude any other or further exercise
thereof or the exercise of any other right.
16.    Expenses. The Guarantors shall reimburse the Guaranteed Parties on demand
for all reasonable and documented costs, expenses and charges (including without
limitation reasonable and documented fees and charges of external legal counsel
and costs allocated by internal legal counsel) incurred by such Guaranteed
Parties in connection with the enforcement of this Guaranty. The obligations of
each Guarantor under this Section shall survive the termination of this
Guaranty.
17.    Assignment. This Guaranty shall be binding on, and shall inure to the
benefit of each Guarantor, each Guaranteed Party and their respective successors
and assigns; provided that



--------------------------------------------------------------------------------



a Guarantor may not assign or transfer its rights or obligations under this
Guaranty. Without limiting the generality of the foregoing, each Guaranteed
Party may assign, sell participations in or otherwise transfer its rights under
the Facility Documents in accordance with the terms thereof to any other Person,
and such other Person shall then become vested with all the rights granted to
the Guaranteed Parties in this Guaranty or otherwise.
18.    Captions. The headings and captions in this Guaranty are for convenience
only and shall not affect the interpretation or construction of this Guaranty.
19.    Governing Law, Etc. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF ILLINOIS. EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK
COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. SERVICE OF PROCESS BY A GUARANTEED
PARTY IN CONNECTION WITH ANY DISPUTE BEFORE ANY OF THE FOREGOING SHALL BE
BINDING ON A GUARANTOR IF SENT TO SUCH GUARANTOR BY REGISTERED MAIL AT THE
ADDRESS SPECIFIED FOR NOTICES BELOW OR AS OTHERWISE SPECIFIED BY SUCH GUARANTOR
FROM TIME TO TIME. EACH GUARANTOR WAIVES ANY RIGHT SUCH GUARANTOR MAY HAVE TO
JURY TRIAL IN ANY ACTION RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM
RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH
ACTION. TO THE EXTENT THAT A GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.
20.    Integration; Effectiveness. This Guaranty alone sets forth the entire
understanding of each Guarantor and the Guaranteed Parties relating to the
guarantee of the Liabilities and constitutes the entire contract between the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Guaranty shall become effective when it shall have been
executed and delivered by each Guarantor to the Administrative Agent. Delivery
of an executed signature page of this Guaranty by telecopy or email (in a .pdf
or similar file) shall be effective as delivery of a manually executed signature
page of this Guaranty.



--------------------------------------------------------------------------------



21.    Additional Subsidiary Guarantors. Pursuant to Section 5.09 of the Credit
Agreement, certain Subsidiaries are from time to time required to enter into
this Guaranty as a Guarantor. Upon execution and delivery after the date hereof
by the Administrative Agent and a Subsidiary of a supplement in the form of
Exhibit A hereto, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Guaranty shall not require the consent of any Guarantor hereunder,
of any Borrower or of any Guaranteed Party. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party hereto.
22.    Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Credit Agreement. Notices to the
Guarantors shall be sent to them in care of Molex Incorporated, 2222 Wellington
Court, Lisle, Illinois 60532, Attention of David D. Johnson (Telecopy No. (630)
416-4936) or at such other address as they may specify in a writing delivered to
the Administrative Agent in the manner specified by such Section 9.01.
23.    Keepwell. Each Qualified ECP Guarantor (as defined in Section 11) hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guarantee in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 23 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
23 or otherwise under this Guarantee voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 23 shall
remain in full force and effect until payment in full of all Liabilities and
other amounts payable under this Guaranty and until the Facility Documents are
no longer in effect. Each Qualified ECP Guarantor intends that this Section 23
constitute, and this Section 23 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
24.    Prior Subsidiary Guaranty. On the Effective Date, the Subsidiary Guaranty
(as defined in the Existing Credit Agreement) shall be amended, restated and
superseded in its entirety hereby. It is agreed, however, that the obligations
of the Guarantors under the Subsidiary Guaranty are in all respects continuing
with only the terms thereof being modified as provided in this Guaranty.


[signature pages follow]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed and delivered by its authorized officer as of the date first above
written.
CARDELL CORPORATION,
a Michigan corporation


By: _______________________
Name:  David D. Johnson
Title:  Treasurer
Address:  2222 Wellington Court, Lisle, IL, 60532




MOLEX INTERNATIONAL, INC.,
a Delaware corporation


By: _______________________
Name:  David D. Johnson
Title:  Treasurer
Address:  2222 Wellington Court, Lisle, Il, 60532




MOLEX CV HOLDINGS, INC.,
a Delaware corporation


By: _______________________
Name:  David D. Johnson
Title:  Treasurer
Address:  2222 Wellington Court, Lisle, Il, 60532




MOLEX CONNECTOR CORPORATION,
a Delaware corporation


By: _______________________
Name:  David D. Johnson
Title:  Treasurer
Address:  2222 Wellington Court, Lisle, Il, 60532




[Signature Page to Amended and Restated Subsidiary Guaranty]




--------------------------------------------------------------------------------





MOLEX COPPER FLEX PRODUCTS, INC.,
a Minnesota corporation


By: _______________________
Name:  David D. Johnson
Title:  Treasurer
Address:  2222 Wellington Court, Lisle, Il, 60532




WOODHEAD INDUSTRIES, INC.,
a Delaware corporation


By: _______________________
Name:  David D. Johnson
Title:  Assistant Treasurer
Address:  2222 Wellington Court, Lisle, Il, 60532




WOODHEAD INTERCONNECT, INC.,
a Delaware corporation


By: _______________________
Name:  David D. Johnson
Title:  Treasurer
Address:  2222 Wellington Court, Lisle, Il, 60532




AERO-MOTIVE COMPANY,
a Michigan corporation


By: _______________________
Name:  David D. Johnson
Title:  Vice President
Address:  2222 Wellington Court, Lisle, Il, 60532






[Signature Page to Amended and Restated Subsidiary Guaranty]




--------------------------------------------------------------------------------





CENTRAL RUBBER COMPANY,
an Illinois corporation


By: _______________________
Name:  David D. Johnson
Title:  Treasurer
Address:  2222 Wellington Court, Lisle, Il, 60532




DANIEL WOODHEAD COMPANY,
a Delaware corporation


By: _______________________
Name:  David D. Johnson
Title:  Treasurer
Address:  2222 Wellington Court, Lisle, Il, 60532




DW HOLDING, L.L.C.,
a Delaware limited liability company


By: _______________________
Name:  David D. Johnson
Title:  Treasurer
Address:  2222 Wellington Court, Lisle, Il, 60532




WOODHEAD L.P.,
a Texas limited partnership


By: _______________________
Name:  David D. Johnson
Title:  Treasurer
Address:  2222 Wellington Court, Lisle, Il, 60532








[Signature Page to Amended and Restated Subsidiary Guaranty]




--------------------------------------------------------------------------------









POLYMICRO TECHNOLOGIES, LLC,
a Delaware limited liability company


By: _______________________
Name:  David D. Johnson
Title:  Assistant Treasurer
Address:  2222 Wellington Court, Lisle, Il, 60532
































































[Signature Page to Amended and Restated Subsidiary Guaranty]




--------------------------------------------------------------------------------



EXHIBIT A
TO GUARANTY
SUPPLEMENT NO. __ dated as of _____ __, 20__ to the Subsidiary Guaranty dated as
of April 23, 2013 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Guaranty”), by certain Subsidiaries of Molex
Incorporated, a Delaware corporation (the “Company”), that are parties thereto
(each individually, a “Guarantor” and collectively, the “Guarantors”) in favor
of the Administrative Agent (as defined below) for the benefit of the Guaranteed
Parties (as defined below).
Reference is made to the Amended and Restated Credit Agreement dated as of April
23, 2013 (as the same may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the Subsidiary
Borrowers from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty and the Credit Agreement.
The Guarantors have entered into the Guaranty in order to induce the Guaranteed
Parties to extend credit and take other actions pursuant to the Facility
Documents. Pursuant to Section 5.09 of the Credit Agreement, the undersigned
Subsidiary is required to enter into the Guaranty as a Guarantor. Section 21 of
the Guaranty provides that additional Subsidiaries of the Company may become
Guarantors under the Guaranty by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary of the Company (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty in order to induce
the Guaranteed Parties to extend and continue the extension of credit pursuant
to the Credit Agreement and/or to enter into and perform under other Facility
Documents.
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
SECTION 1.    In accordance with Section 21 of the Guaranty, the New Guarantor
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby (a) agrees to all the terms thereof and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof (with all references to “the Guaranty” in
Section 9 of the Guaranty being deemed references to the Guaranty as modified by
this Supplement) and (b) without limiting the foregoing, guarantees the punctual
payment of all Liabilities now owing or which may in the future be owing by the
Borrowers under the Facility Documents, when the same are due and payable,
whether on demand, at stated maturity, by acceleration or otherwise. Henceforth,
each reference to a “Guarantor” in the Guaranty shall be deemed to include the
New Guarantor. The Guaranty is hereby incorporated herein by reference.
SECTION 2.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single agreement. This



--------------------------------------------------------------------------------



Supplement shall become effective when the Administrative Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Guarantor and the Administrative Agent.
SECTION 3.    Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect.
SECTION 4.    THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF ILLINOIS.
SECTION 5.    All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below, with a copy to the Company.
IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.
[Name of New Guarantor]
By: _______________________________
Name: _____________________________
Title: ______________________________
Address: ___________________________


JP MORGAN CHASE BANK, N.A., as Administrative Agent
By: _______________________________
Name: _____________________________
Title: ______________________________





--------------------------------------------------------------------------------

EXECUTION VERSION



AMENDED AND RESTATED PARENT GUARANTY
AMENDED AND RESTATED PARENT GUARANTY dated as of April 23, 2013 (this
“Guaranty”) made by Molex Incorporated, a Delaware corporation (the
“Guarantor”), in favor of JPMorgan Chase Bank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under the Credit Agreement
referred to below for the benefit of the Administrative Agent, the Lenders and
their Affiliates to the extent provided below.
WITNESSETH:


WHEREAS, the Guarantor, the Administrative Agent and certain other financial
institutions are contemporaneously herewith entering into an Amended and
Restated Credit Agreement dated as of the date hereof (as same may be amended,
supplemented or otherwise modified and/or restated from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit to be made by the Lenders (as defined therein) to the
Guarantor and certain Subsidiary Borrowers (as defined therein). Capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
them by the Credit Agreement;
WHEREAS, in connection with the Existing Credit Agreement, the Guarantor entered
into the Parent Guaranty (as defined in the Existing Credit Agreement), which
Parent Guaranty is amended and restated in its entirety hereby;
WHEREAS, the Guarantor may from time to time designate one or more Foreign
Subsidiaries as Subsidiary Borrowers under the Credit Agreement;
WHEREAS, it is a condition precedent to the extension of credit by the Lenders
under the Credit Agreement that the Guarantor execute and deliver this Guaranty
whereby the Guarantor shall guarantee the payment when due of all Liabilities
(as defined below); and
WHEREAS, in order to (a) induce the Lenders and the Administrative Agent to
enter into the Credit Agreement and extend credit thereunder and (b) induce the
Lenders and their Affiliates to enter into one or more Swap Agreements permitted
by the Credit Agreement (such agreements, as from time to time amended,
supplemented or otherwise modified, being the “Covered Swap Agreements”), the
Guarantor is willing to guarantee the obligations of the Subsidiary Borrowers
under the Credit Agreement, any notes issued thereunder, the other Credit
Documents and any applicable Covered Swap Agreement (all of the foregoing
agreements or arrangements being the “Facilities” and any writing evidencing,
supporting or securing a Facility, including but not limited to this Guaranty,
as such writing may be amended, supplemented or otherwise modified from time to
time, being a “Facility Document”).
NOW THEREFORE, in order to induce the Guaranteed Parties (as defined below) to
enter into or extend or continue credit or give financial accommodation under
the Facilities, the Guarantor hereby agrees as follows:



--------------------------------------------------------------------------------



Section 1.    Guaranty of Payment. The Guarantor unconditionally and irrevocably
guarantees to each of the Administrative Agent, the Lenders and each of their
Affiliates party to a Covered Swap Agreement with any Subsidiary (each
individually, a “Guaranteed Party”, and collectively, the “Guaranteed Parties”)
the punctual payment of all sums now owing or which may in the future be owing
by the Subsidiary Borrowers under the Facility Documents when the same are due
and payable, whether on demand, at stated maturity, by acceleration or
otherwise, and whether for principal, interest, fees, expenses, indemnification
or otherwise (all of the foregoing sums being the “Liabilities”). The
Liabilities include, without limitation, interest accruing after the
commencement of a proceeding under bankruptcy, insolvency or similar laws of any
jurisdiction at the rate or rates provided in the Facility Documents. Upon the
failure by any Subsidiary Borrower to pay punctually any Liability, the
Guarantor agrees that it shall forthwith upon demand pay to the Administrative
Agent for the benefit of the applicable Guaranteed Parties (or in the case of
amounts owing under a Covered Swap Agreement, to the applicable Guaranteed
Party) the amount not so paid at the place and in the manner specified in the
relevant Facility Document. This Guaranty is a guarantee of payment and not of
collection only. The Guaranteed Parties shall not be required to exhaust any
right or remedy or take any action against any Subsidiary Borrower or any other
Person or any collateral. The Guarantor agrees that, as between the Guarantor
and the Guaranteed Parties, the Liabilities may be declared to be due and
payable for the purposes of this Guaranty notwithstanding any stay, injunction
or other prohibition which may prevent, delay or vitiate any declaration as
regards any of the Subsidiary Borrowers and that in the event of a declaration
or attempted declaration, the Liabilities shall immediately become due and
payable by the Guarantor for the purposes of this Guaranty.
Section 2.    Guaranty Absolute. The Guarantor guarantees that the Liabilities
shall be paid strictly in accordance with the terms of the Facility Documents.
The liability of the Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Facility Documents or Liabilities, or
any other amendment or waiver of or any consent to departure from any of the
terms of any Facility Document or Liability, including any increase or decrease
in the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, any other guarantee or support document, or any
exchange, release or non-perfection of any collateral, for all or any of the
Facility Documents or Liabilities; (c) any present or future law, regulation or
order of any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Facility Document or Liability; (d) without being limited by the foregoing, any
lack of validity or enforceability of any Facility Document or Liability; and
(e) any other setoff, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to the Facility
Documents or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, any of the Subsidiary
Borrowers or the Guarantor.
Section 3.    Guaranty Irrevocable. This Guaranty is a continuing guarantee of
the payment of all Liabilities now or hereafter existing under the Facility
Documents and shall remain in full force and effect until payment in full of all
Liabilities and other amounts payable under this Guaranty and until the Facility
Documents are no longer in effect.



--------------------------------------------------------------------------------



Section 4.    Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by any Guaranteed Party
on the insolvency, bankruptcy or reorganization of any of the Subsidiary
Borrowers or otherwise, all as though the payment had not been made.
Section 5.    Subrogation. The Guarantor shall not exercise any rights which it
may acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Liabilities have been paid in full and the Facility
Documents are no longer in effect. If any amount is paid to the Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Liabilities have not been paid in full, the amount shall be held in trust by the
Guarantor for the benefit of the Guaranteed Parties and shall be promptly paid
to the Administrative Agent for the benefit of the Guaranteed Parties to be
credited and applied to the Liabilities, whether matured or unmatured or
absolute or contingent, in accordance with the terms hereof and of the Facility
Documents. If the Guarantor makes payment to the Guaranteed Parties of all or
any part of the Liabilities and all the Liabilities are paid in full and the
Facility Documents are no longer in effect, the applicable Guaranteed Party
shall, at the Guarantor’s request, execute and deliver to the Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Guarantor of an
interest in the Liabilities resulting from such payment.
Section 6.    Subordination. Without limiting the Guaranteed Parties’ rights
under any other agreement, any liabilities owed by any of the Subsidiary
Borrowers to the Guarantor in connection with any extension of credit or
financial accommodation by the Guarantor to or for the account of such
Subsidiary Borrower, including but not limited to interest accruing at the
agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Liabilities, and such liabilities of
such Subsidiary Borrower to the Guarantor, if the Administrative Agent so
requests, shall be collected, enforced and received by the Guarantor as trustee
for the Guaranteed Parties and shall be paid over to the Administrative Agent
for the benefit of the Guaranteed Parties on account of the Liabilities but
without reducing or affecting in any manner the liability of the Guarantor under
the other provisions of this Guaranty.
Section 7.    Payments Generally. All payments by the Guarantor hereunder shall
be made in the manner, at the place and in the currency (the “Payment Currency”)
required by the applicable Facility Document; provided, however, that if the
Payment Currency is other than Dollars, the Guarantor may, at its option (or, if
for any reason whatsoever the Guarantor is unable to effect payments in the
foregoing manner, the Guarantor shall be obligated to) pay to the applicable
Guaranteed Party at its principal office the equivalent amount in Dollars
computed in the same manner as, and the Guarantor shall indemnify the applicable
Guaranteed Party to the same extent as set forth in, Section 9.15 of the Credit
Agreement.
Section 8.    Certain Taxes. The Guarantor further agrees that all payments to
be made hereunder shall be made without setoff or counterclaim and free and
clear of, and without deduction for, any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, restrictions or conditions of any
nature whatsoever now or hereafter imposed, levied, collected, withheld or
assessed by any country or by any political subdivision or taxing authority
thereof or therein, other



--------------------------------------------------------------------------------



than Excluded Taxes (all of the foregoing, “Taxes”). If any Taxes are required
to be withheld from any amounts payable to a Guaranteed Party hereunder, the
amounts so payable to such Guaranteed Party shall be increased to the extent
necessary to yield to such Guaranteed Party (after payment of all Taxes) the
amounts payable hereunder in the full amounts so to be paid. Whenever any such
Tax is withheld and paid by the Guarantor, as promptly as possible thereafter,
the Guarantor shall send the Administrative Agent an official receipt showing
payment thereof, together with such additional documentary evidence as may be
reasonably required from time to time by the Administrative Agent or such
Guaranteed Party.
Section 9.    Representations and Warranties. The Guarantor represents and
warrants that: (a) the execution, delivery and performance of this Guaranty by
the Guarantor (i) are within the Guarantor’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action on
the part of the Guarantor, (ii) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(iii) will not violate any applicable law or regulation or the charter, by-laws
or other organizational documents of the Guarantor or any of its Subsidiaries or
any order of any Governmental Authority and (iv) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Guarantor or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Guarantor or any of its
Subsidiaries; (b) this Guaranty has been duly executed and delivered by the
Guarantor and is the legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, except to the
extent that enforcement may be limited by applicable bankruptcy, insolvency and
other similar laws affecting creditors’ rights generally; and (c) in executing
and delivering this Guaranty, the Guarantor has (i) without reliance on any
Guaranteed Party or any information received from any Guaranteed Party and based
upon such documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and the Subsidiary
Borrowers, the Subsidiary Borrowers’ businesses, assets, operations, prospects
and condition, financial or otherwise, and any circumstances which may bear upon
such transactions, any Subsidiary Borrower or the obligations and risks
undertaken herein with respect to the Liabilities; (ii) adequate means to obtain
from the Subsidiary Borrowers on a continuing basis information concerning the
Subsidiary Borrowers; (iii) full and complete access to the Facility Documents
and any other documents executed in connection with the Facility Documents; and
(iv) not relied and will not rely upon any representations or warranties of any
Guaranteed Party not embodied herein or any acts heretofore or hereafter taken
by any Guaranteed Party (including but not limited to any review by any
Guaranteed Party of the affairs of the Subsidiary Borrowers). The Guarantor
agrees that the foregoing representations and warranties shall be deemed to have
been made by the Guarantor on the date of this Guaranty and on the date of each
Borrowing and each issuance request with respect to each Letter of Credit
requested under the Credit Agreement.
Section 10.    Application of Payments. All payments received by the
Administrative Agent hereunder shall be applied by the Administrative Agent to
payment of the Liabilities in the following order unless the Administrative
Agent and each of the Lenders shall otherwise agree or a court of competent
jurisdiction shall otherwise direct:



--------------------------------------------------------------------------------



(a)    FIRST, to payment of all reasonable and documented costs and expenses of
the Administrative Agent incurred in connection with the collection and
enforcement of the Liabilities or of any security interest granted to the
Administrative Agent in connection with any collateral securing the Liabilities;
(b)    SECOND, to payment of that portion of the Liabilities constituting
accrued and unpaid interest and fees (other than in respect of Swap Agreements),
pro rata among the Guaranteed Parties in accordance with the amount of such
accrued and unpaid interest and fees then due and owing to each of them;
(c)    THIRD, to payment of the principal of the Liabilities and the net early
termination payments and any other obligations under Covered Swap Agreements
then due and owing from the Subsidiary Borrowers to any of the Guaranteed
Parties, pro rata among the Guaranteed Parties in accordance with the amount of
such principal and such net early termination payments and other obligations
under Covered Swap Agreements then due and owing to each of them; and
(d)    FOURTH, to payment of any Liabilities (other than those listed above) pro
rata among those parties to whom such Liabilities are due in accordance with the
amounts owing to each of them.
Section 11.    Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.
Section 12.    Setoff. The Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Guaranteed
Parties may otherwise have, each Guaranteed Party shall be entitled, at its
option, to offset balances (general or special, time or demand, provisional or
final) held by it for the account of the Guarantor at any of such Guaranteed
Party’s offices, in U.S. dollars or in any other currency, against any amount
payable by the Guarantor under this Guaranty which is not paid when due
(regardless of whether such balances are then due to the Guarantor), in which
case it shall promptly notify the Guarantor thereof; provided that the
Guaranteed Parties’ failure to give such notice shall not affect the validity
thereof.
Section 13.    Formalities. The Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any
Liability and any other formality with respect to any of the Liabilities or this
Guaranty.
Section 14.    Amendments and Waivers. No amendment or waiver of any provision
of this Guaranty, nor consent to any departure by the Guarantor therefrom, shall
be effective unless it is in writing and signed by the Administrative Agent, and
then the waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of any
Guaranteed Party to exercise, and no delay in exercising, any right under this
Guaranty shall operate as a waiver or preclude any other or further exercise
thereof or the exercise of any other right.



--------------------------------------------------------------------------------



Section 15.    Expenses. The Guarantor shall reimburse the Guaranteed Parties on
demand for all reasonable and documented costs, expenses and charges (including
without limitation reasonable and documented fees and charges of external legal
counsel and costs allocated by internal legal counsel) incurred by such
Guaranteed Parties in connection with the enforcement of this Guaranty. The
obligations of the Guarantor under this Section shall survive the termination of
this Guaranty.
Section 16.    Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of, the Guarantor, each Guaranteed Party and their respective
successors and assigns; provided that the Guarantor may not assign or transfer
its rights or obligations under this Guaranty. Without limiting the generality
of the foregoing, each Guaranteed Party may assign, sell participations in or
otherwise transfer its rights under the Facility Documents in accordance with
the terms thereof to any other Person, and such other Person shall then become
vested with all the rights granted to the Guaranteed Parties in this Guaranty or
otherwise.
Section 17.    Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.
Section 18.    Governing Law, Etc. This Guaranty shall be construed in
accordance with the law of the State of Illinois. The Guarantor acknowledges and
agrees that the provisions of Section 9.09(b), (c) and (d) and Section 9.10 of
the Credit Agreement shall be applicable hereto and are incorporated herein by
reference mutatis mutandis.
Section 19.    Integration; Effectiveness. This Guaranty alone sets forth the
entire understanding of the Guarantor and the Guaranteed Parties relating to the
guarantee of the Liabilities and constitutes the entire contract between the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Guaranty shall become effective when it shall have been
executed and delivered by the Guarantor to the Administrative Agent. Delivery of
an executed signature page of this Guaranty by telecopy or email (in a .pdf or
similar file) shall be effective as delivery of a manually executed signature
page of this Guaranty.
Section 20.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.
Section 21.    Prior Parent Guaranty. On the Effective Date, the Parent Guaranty
(as defined in the Existing Credit Agreement) shall be amended, restated and
superseded in its entirety hereby. It is agreed, however, that the obligations
of the Guarantor under the Parent Guaranty are in all respects continuing with
only the terms thereof being modified as provided in this Guaranty.


[signature page follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its authorized officer as of the date first above written.


MOLEX INCORPORATED
By: _______________________
Name:  
Title: 






































[Signature Page to Amended and Restated Parent Guaranty]




--------------------------------------------------------------------------------






